--------------------------------------------------------------------------------

Exhibit 10.67.02
 
AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
AND
JOINT ESCROW INSTRUCTIONS




By and Between


HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation,


HCPI TRUST,
a Maryland real estate trust,


EMERITUS REALTY V, LLC,
a Delaware limited liability company,


ESC-LA CASA GRANDE, LLC,
a Delaware limited liability company,


and


TEXAS HCP HOLDING, L.P.,
a Delaware limited partnership, and


each a “Seller,” and collectively, as “Sellers”
 
and



EMERITUS CORPORATION,
a Washington corporation,


as “Buyer”
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
1.
DEFINITIONS
2
     
2.
SALE OF THE PROPERTIES
9
     
3.
ESCROW
9
     
4.
PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE
9
     
5.
CONDITIONS TO CLOSING; AS IS PURCHASE
11
     
6.
CLOSING OF ESCROW
13
     
7.
TERMINATION
20
     
8.
REPRESENTATIONS AND WARRANTIES
22
     
9.
CERTAIN EVENTS PRIOR TO CLOSING
25
     
10.
POST-CLOSING MATTERS
25
     
11.
BROKERS
26
     
12.
MISCELLANEOUS PROVISIONS
26



EXHIBITS
A-1
Description of Emeritus Master Lease
   
A-2
Description of Summerville Master Lease
   
A-3
Description of Painted Post Lease
   
B
Escrow General Provisions
   
C
[RESERVED]
   
D
Form of Bill of Sale
   
E
Form of Summerville Lease Amendment
   
F
Form of Release of Claims
   
G
List of Sellers, Nominees, Properties/Facilities and Purchase Price Allocation
   
H
Form of Emeritus Master Lease Termination
   
I
Form of Painted Post Lease Termination
   
J
Form of New Emeritus Guaranty of the Summerville Master Lease
   
K
Form of New Emeritus Guaranty of the Summerville Loan



SCHEDULE
1
Related Purchase Agreements

 
i

--------------------------------------------------------------------------------



AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
 
THIS AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Agreement”) is made and entered into as of July 31, 2007, to
be effective as of June 14, 2007 (the “Effective Date”), by and among HEALTH
CARE PROPERTY INVESTORS, INC., a Maryland corporation (“HCP”), HCPI TRUST, a
Maryland real estate trust (“HCP Trust”), EMERITUS REALTY V, LLC, a Delaware
limited liability company (“ER-V”), ESC-LA CASA GRANDE, LLC, a Delaware limited
liability company (“ESC-La Casa Grande”), and TEXAS HCP HOLDING, L.P., a
Delaware limited partnership (“Texas HCP”) (each, a “Seller,” and collectively,
“Sellers”) and EMERITUS CORPORATION, a Washington corporation (“Buyer”), as
follows:
 
RECITALS
 
A.           Each Seller is the owner (fee or leasehold, as applicable) of one
or more the Properties (as defined below) as indicated opposite the name of such
Property on Exhibit G attached hereto.
 
B.           The Properties comprising the Emeritus Properties (as defined
below) are currently leased by the applicable Seller or Sellers to Buyer and/or
certain Affiliates (as defined below) of Buyer pursuant to the Emeritus Master
Lease (as defined below).
 
C.           The Property also described herein as the Painted Post Property (as
defined below) is currently leased by the applicable Seller to an Affiliate of
Buyer pursuant to the Painted Post Lease (as defined below).
 
D.           The Properties comprising the Summerville Properties (as defined
below) are currently leased, together with certain other property, by the
applicable Seller or Sellers to Summerville Lessee (as defined below) pursuant
to the Summerville Master Lease (as defined below).
 
E.           Buyer desires to purchase the Properties from Sellers and Sellers
desire to sell the Properties to Buyer on the terms and subject to the
conditions set forth herein.
 
F.           This Agreement, together with the Amended and Restated (Membership
Purchase) Addendum to Purchase and Sale Agreement and Joint Escrow Instructions
dated of even date herewith and attached hereto, amends and restates, in their
entireties, that certain Purchase and Sale Agreement and Joint Escrow
Instructions made and entered into as of June 14, 2007 (the “Original
Agreement”), as supplemented by that certain (Membership Purchase) Addendum to
Purchase and Sale and Joint Escrow Instructions dated June 14, 2007 attached
thereto (the “Original Addendum,” and together the Original Agreement,
collectively, the “Original Purchase Agreement”) for the sale by Sellers to
Buyer of the Properties.  To the extent the Original Purchase Agreement covered
properties in addition to the Properties described herein, this Agreement shall
no longer cover such other properties.
 

--------------------------------------------------------------------------------



AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Sellers agree as follows:
 
1.
DEFINITIONS

 
For all purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires, (i) the terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular; (ii) all references in this Agreement to
designated “Articles,” “Sections” and other subdivisions are to the designated
Articles, Sections and other subdivisions of this Agreement; (iii) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other phrases of similar import; and (iv) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.
 
1.1    1031 Exchange:  As defined in Section 6.8.
 
1.2    Additional Charges:  With respect to each applicable Property,
“Additional Charges,” as defined in the applicable Master Lease and allocable to
such Property.
 
1.3    Additional Rent:  With respect to each applicable Emeritus Property and
the Painted Post Property,  “Additional Rent,” as defined in the Emeritus Master
Lease or the Painted Post Lease, respectively (including “Percentage Rent” and
“CPI Rent,” as each are defined in the Emeritus Master Lease or the Painted Post
Lease, respectively) and allocable to such Property.
 
1.4    Affiliate:  “Affiliate,” as defined in the Emeritus Master Lease.
 
1.5    Allocated Purchase Price: As defined in Section 4.1
 
1.6    Base Gross Revenues:  With respect to each applicable Emeritus Property
and the Painted Post Property,  “Base Gross Revenues,” as defined in the
Emeritus Master Lease or the Painted Post Lease, respectively, with respect to
such Property.
 
1.7    Bill of Sale:  As defined in Section 6.2.2.
 
1.8    Cash Security Deposit:  “Cash Security Deposit,” as defined in the
Emeritus Master Lease and the Painted Post Master Lease.
 
1.9    Cash Security Deposit Credit.  As defined in Section 4.3.
 
1.10   Close of Escrow, Closing Date and/or Closing:  As defined in Section 6.1.
 
1.11   Closing Breakpoint:  As defined in Section 6.5.2 below.
 
2

--------------------------------------------------------------------------------



1.12     Closing Funds:  As defined in Section 4.4.
 
1.13     Condemnation:  “Condemnation,” as defined in the Emeritus Master Lease.
 
1.14     Condemnor:  “Condemnor,” as defined in the Emeritus Master Lease.
 
1.15     Cost of Living Index:  With respect to each applicable Property, “Cost
of Living Index,” as defined in the applicable Master Lease.
 
1.16     Deed:  As defined in Section 6.2.1.
 
1.17     Earnest Money Deposit:  As defined in Section 4.2.
 
1.18     Effective Date:  As defined in the preface to this Agreement.
 
1.19     Emeritus Lessee:  “Lessee,” as defined in the Emeritus Master Lease
 
1.20     Emeritus Lessor:  “Lessor,” as defined in the Emeritus Master Lease.
 
1.21     Emeritus Master Lease:  That Amended and Restated Master Lease
identified on Exhibit “A-1” attached hereto among the Emeritus Lessor and the
Emeritus Lessee covering, among other properties, the Emeritus Properties, as
more particularly described therein, as the same may have been amended or
modified from time to time in accordance with the terms thereof.
 
1.22     Emeritus Properties:  Collectively, the “Leased Property” (as defined
in the Emeritus Master Lease) of each “Facility” (as defined in the Emeritus
Master Lease) listed on Exhibit G attached hereto as “Emeritus Properties,” less
any portion of any which has been taken by reason of any Condemnation or other
exercise of the power of eminent domain (each, an “Emeritus Property”).  The
parties acknowledge that the Emeritus Properties for purposes of this Agreement
include only the “Leased Property” of the “Facilities” listed  on Exhibit G
attached hereto, and that the balance of the “Leased Property” of each
“Facility” covered by the Emeritus Master Lease, but not covered by this
Agreement is being sold and conveyed to Buyer pursuant to a Related Purchase
Agreement.  In other words, pursuant to this Agreement and the Related Purchase
Agreements Sellers and/or their Affiliates are selling and Buyer is purchasing
all of the respective Seller’s and/or its Affiliates’ right, title and interest
in and to the “Leased Property” of all of the “Facilities” covered by the
Emeritus Master Lease upon the Closing hereunder and the Related Purchase
Agreement Closing under each applicable Related Purchase Agreement, but this
Agreement is intended to and only covers the “Leased Property” of each Facility
listed on Exhibit G attached hereto.
 
1.23     Emeritus/Summerville Merger:  The acquisition by Emeritus of all of the
outstanding stock of Summerville pursuant to an Agreement and Plan of Merger
between Emeritus and Summerville and pursuant to which SSL and each Summerville
Lessee will become a direct or indirect wholly-owned subsidiary of Emeritus.
 
1.24     Emeritus/Summerville Merger Closing: The closing of the
Emeritus/Summerville Merger.
 
3

--------------------------------------------------------------------------------



1.25     ER-V:  As defined in the preface to this Agreement.  As of the
Effective Date, ER-V is the owner of the Emeritus Properties located in
Englewood, Florida and Altamonte Springs, Florida.  Prior to the Closing, HCP
will convey to ER-V all of its right, title and interest in and to the
Summerville Property located in (West) Ocala, Florida to ER-V so that as of the
Closing, ER-V shall own the Emeritus Properties located in Englewood, Florida
and Altamonte Springs, Florida and the Summerville Property located in (West
Ocala, Florida).
 
1.26     ESC- La Casa Grande:  As defined in the preface to this
Agreement.  ESC-La Casa Grande is the owner of the Emeritus Property located in
New Port Richey, Florida.
 
1.27     Escrow Holder:  As defined in Section 3.1.
 
1.28     Event of Default: “Event of Default,” as defined in the applicable
Master Lease with respect to such Property.
 
1.29     Funds:  Immediately available funds in the form of cash, wire transfer
of funds, or a certified or bank cashier’s check drawn on a reputable financial
institution acceptable to Escrow Holder.
 
1.30     Gross Revenues:  With respect to each applicable Property, “Gross
Revenues,” as defined in the applicable Master Lease with respect to such
Property.
 
1.31     Hazardous Substance:  With respect to each applicable Property,
“Hazardous Substance,” as defined in the applicable Master Lease with respect to
such Property.
 
1.32     HCP:  As defined in the preface to this Agreement.
 
1.33     HCP AL:  HCP AL of Florida, LLC, a Delaware limited liability
company. As of the Effective Date, HCP AL is the owner of certain properties
located in (East) Ocala, Florida, New Port Richey, Florida, Lakeland, Florida
and Venice, Florida that are leased pursuant to the Summerville Master Lease and
that are also being sold to Buyer or its Affiliate pursuant to a Related
Purchase Agreement as more particularly described therein.  Prior to the Closing
and the applicable Related Purchase Agreement Closing, HCP AL will transfer and
convey the real property (including improvements thereon and its interest in any
personal property related thereto), of such properties to HCP AL Sub.
 
1.34     HCP AL Sub:  AL of Florida Sub, LLC, a Delaware limited liability
company, the sole member of which shall be HCP AL prior to the Closing.
 
1.35     HCP Trust:  As defined in the preface to this Agreement.
 
1.36     Impositions:  With respect to each applicable Property, “Impositions,”
as defined in the applicable Master Lease with respect to such Property.
 
1.37     Land Lease Facilities: “Land Lease Facilities,” as defined in the
Emeritus Lease (i.e., the Allentown, PN Facility and the Latrobe, PN Facility).
 
1.38     Land Lease Rent:  “Land Lease Rent,” as defined in the Emeritus Master
Lease.
 
4

--------------------------------------------------------------------------------



1.39     Laws:  All applicable governmental laws, codes, ordinances,
regulations, judgments, permits, approvals or other requirements.
 
1.40     Lease Year:  With respect to each applicable Property, “Lease Year,” as
defined in the applicable Master Lease with respect to such Property.
 
1.41     Lessee:  With respect to (i) the Emeritus Master Lease, the Emeritus
Lessee, (ii) the Painted Post Lease, the Painted Post Lessee, and (iii) the
Summerville Master Lease, the Summerville Lessee.
 
1.42     Lessor:  With respect to (i) the Emeritus Master Lease, the Emeritus
Lessor, (ii) the Painted Post Lease, the Painted Post Lessor, and (iii) the
Summerville Master Lease, the Summerville Lessor.
 
1.43     Liabilities: Any claim, liability, loss, cost, action, damage, expense
or fees, including but not limited to reasonable attorney’s and paralegals’ fees
and costs of defense (each, a “Liability”).
 
1.44     Master Lease Termination:  With respect to  (a) the Emeritus Master
Lease, a Master Lease Termination Agreement among the applicable Lessor and
Lessee, in the form attached hereto as Exhibit “H”, to be executed and delivered
by such Lessor and Lessee on the Closing Date, and (b) the Painted Post Lease, a
Lease Termination Agreement between the applicable Lessor and Lessee, in the
form attached hereto as Exhibit “I”, to be executed and delivered by such Lessor
and Lessee on the Closing Date.
 
1.45     Master Leases:  Collectively, the Emeritus Master Lease, the
Summerville Master Lease and the Painted Post Lease (each, a “Master Lease”).
 
1.46     Memorandum of Termination:  With respect to each Master Lease and
Property (or property covered by a Related Purchase Agreement) for which a
written memorandum or other evidence of such Master Lease with respect to such
Property (or property covered by a Related Purchase Agreement) has been recorded
in the applicable land records office where such Property (or property covered
by a Related Purchase Agreement) is located, a memorandum of termination of such
Master Lease in form and substance reasonably satisfactory to Buyer and Sellers,
to be executed, acknowledged and delivered by the applicable Lessor and Lessee.
 
1.47     Minimum Rent:  With respect to each applicable Property, “Minimum
Rent,” as defined in the applicable Master Lease with respect to such Property.
 
1.48     New Emeritus Guaranty.  With respect to any and all Summerville
Obligations, a written guaranty in form and substance reasonably acceptable to
Sellers to be executed and delivered by Emeritus upon the later to occur of (i)
the Closing hereunder or (ii) the Emeritus/Summerville Merger Closing.  For
purposes of the foregoing, with respect to (a) the Summerville Master Lease, the
form of such New Emeritus Guaranty shall be in the form of Exhibit “J” attached
hereto and (b) the Summerville Loan, the form of such New Emeritus Guaranty
shall be in the form of Exhibit “K” attached hereto.  Notwithstanding the
foregoing, in the event that the Summerville Loan is paid off at or prior to the
Emeritus/Summerville Merger Closing, then Emeritus shall not be required to
deliver a New Emeritus Guaranty of the Summerville Loan.
 
5

--------------------------------------------------------------------------------



1.49     Opening of Escrow:  As defined in Section 3.3.
 
1.50     Organizational Documents:  Collectively, as applicable, the articles or
certificate of incorporation, certificate of limited partnership or certificate
of limited liability company, bylaws, partnership agreement, operating company
agreement, trust agreement, statements of partnership, fictitious business name
filings and all other organizational documents relating to the creation,
formation and/or existence of a business entity, together with resolutions of
the board of directors, partner or member consents, trustee certificates,
incumbency certificates and all other documents or instruments approving or
authorizing the transactions contemplated by this Agreement.
 
1.51     Original Purchase Agreement:  As defined in the Recitals hereto.
 
1.52     Outside Closing Date:  Subject to extension as provided Section 6.8
below, August 15, 2007.
 
1.53     Painted Post Lease:  That Lease identified on Exhibit “A-3” attached
hereto between the Painted Post Lessor and the Painted Post Lessee covering the
Painted Post Property, as the same may have been amended or modified from time
to time in accordance with the terms thereof.
 
1.54     Painted Post Lessee:  “Lessee,” as defined in the Painted Post Lease.
 
1.55     Painted Post Lessor:  “Lessor,” as defined in the Painted Post Lease.
 
1.56     Painted Post Property:  The “Leased Property” (as defined in the
Painted Post Lease) of the “Facility” (as defined in the Painted Post Lease),
less any portion of any which has been taken by reason of any Condemnation or
other exercise of the power of eminent domain.
 
1.57     Pennsylvania Land Leases:  “Pennsylvania Land Leases,” as defined in
the Emeritus Master Lease.
 
1.58     Permitted Exceptions:  With respect to each Property, as defined in
Section 6.2.1.
 
1.59     Person:  Any individual, corporation, partnership, joint venture,
limited liability partnership, limited liability company, association, joint
stock company, trust, unincorporated organization, whether or not a legal
entity, or other business or governmental entity or authority (or any
department, agency, or political subdivision thereof).
 
1.60     Properties:  Collectively, the Emeritus Properties, the Summerville
Properties and the Painted Post Property (each, a “Property”).
 
1.61     Purchase Price:  As defined in Section 4.1.
 
6

--------------------------------------------------------------------------------



1.62     Related Purchase Agreements:  The agreements identified on Schedule 1
attached hereto between and/or among Sellers or certain Affiliates of Sellers,
and Buyer, or certain Affiliates of Buyer, relating to certain purchase and sale
transactions to be consummated concurrently with the Closing hereunder, if at
all (each, a “Related Purchase Agreement”).
 
1.63     Related Purchase Agreement Closing.  The “Closing,” as defined in each
Related Purchase Agreement.
 
1.64     Related Purchase Agreement Buyer Default.  The occurrence of a default
(i.e., after any applicable notice or cure period) by Buyer or any Affiliate of
Buyer under any Related Purchase Agreement.
 
1.65     Related Purchase Agreement Seller Default:  The occurrence of a default
(i.e., after any applicable notice or cure period) by Seller or any Affiliate of
Seller under any Related Purchase Agreement.
 
1.66     Release of Claims:  As defined in Section 6.3.2.
 
1.67     Rent and Charges:  All accrued and unpaid Minimum Rent, Additional
Rent, Land Lease Rent and any Additional Charges (whether or not billed) payable
by the applicable Lessee under the applicable Master Lease with respect to the
applicable Properties, through and including the day prior to Closing Date
(prorated to the extent applicable for the month during which the Closing
occurs).
 
1.68     Summerville:  Summerville Senior Living, Inc., a Delaware corporation.
 
1.69     Summerville at Cobbco:  Summerville at Cobbco, Inc., a California
corporation.
 
1.70     Summerville Lessee:  “Lessee,” as defined in the Summerville Master
Lease.
 
1.71     Summerville Lessor:  “Lessor,” as defined in the Summerville Master
Lease; provided, however, that (i) upon the transfer and conveyance by HCP to
ER-V of all of HCP’s right, title and interest in and to the Summerville
Property located in (West) Ocala, Florida, as provided in the definition of
“ER-V” above,  ER-V shall be a “Lessor” (as its interests may appear) under the
Summerville Master Lease for purposes of executing and delivering the
Summerville Master Lease Amedment (and any other documents to be executed in
connection therewith), and (ii)  upon the transfer and conveyance of the real
and personal property of the properties to HCP AL Sub as provided in the
definition of “HCP AL” above, HCP AL Sub shall be a “Lessor” (as its interests
may appear) under the Summerville Master Lease for purposes of executing and
delivering the Summerville Master Lease Amendment (and any other documents to be
executed in connection therewith).
 
1.72     Summerville Loan:  That loan by HCP to Summerville at Cobbco, in the
original principal amount of Ten Million Dollars ($10,000,000.00), pursuant to
that certain Loan Agreement dated as of May 11, 1999 between Summerville at
Cobbco and HCP as amended by that certain First Amendment to Loan Agreement
dated as of July 26, 1999, that certain Second Amendment to Loan Agreement dated
as of July 25, 2003, that certain Third Amendment to Loan Agreement dated as of
June 29, 2005, and that certain Fourth Amendment to Loan Agreement dated as of
June 14, 2007, and evidenced by that certain Second Amended and Restated Secured
Promissory Note dated June 14, 2007, executed by Summerville at Cobbco in favor
of HCP.
 
7

--------------------------------------------------------------------------------



1.73     Summerville Master Lease:  That Amended and Restated Master Lease
identified on Exhibit “A-2” attached hereto among the Summerville Lessor and the
Summerville Lessee covering the Summerville Properties and certain other
property as more particularly described therein, as the same may have been or
may hereafter be further amended or modified from time to time in accordance
with the terms thereof.
 
1.74     Summerville Master Lease Amendment:  An amendment to the Summerville
Master Lease to be executed and delivered at Closing among the Summerville
Lessor and the Summerville Lessee, and consented to by Summerville, as the
existing Guarantor, in the form attached hereto as Exhibit E and incorporated
herein by this reference.
 
1.75     Summerville Obligations:  Any and all obligations and other Liabilities
of Summerville or any Affiliate of Summerville under any existing or hereinafter
executed lease (including the Summerville Master Lease and the lease
contemplated to be executed by HCP or an Affiliate of HCP with Summerville or an
Affiliate of Summerville relating to a facility located in Orangevale,
California), agreement, guaranty, mortgage, deed of trust or other instrument
between or in favor of any Seller(s) or any Affiliate of Seller(s), on the one
hand, and with or made by Summerville or an Affiliate of Summerville, on the
other hand.
 
1.76     Summerville Properties:  Collectively, the “Leased Property” (as
defined in the Summerville Master Lease) of those “Facilities” (as defined in
the Summerville Master Lease) listed on Exhibit G attached hereto as
“Summerville Properties,” less any portion of any which has been taken by reason
of any Condemnation or other exercise of the power of eminent domain (each, a
“Summerville Property”).  The parties acknowledge and agree that the Summerville
Properties for purposes of this Agreement do not include the “Leased Property”
of all of the Facilities covered by the Summerville Master Lease and only
includes those Facilities identified on Exhibit G attached hereto as
“Summerville Properties,” and that the “Leased Property”  of certain other
“Facilities” (but not all other “Facilities”) covered by the Summerville Master
Lease are being sold and conveyed by Sellers and/or their Affiliates to Buyer
pursuant to a Related Purchase Agreement as more particularly described therein.
 
1.77     Texas HCP:  As defined in the preface to this Agreement.
 
1.78     Title Company:  Chicago Title Insurance Company, Attn: Angie Koetters,
Escrow Officer, Fax No.:(312)223-5888.
 
1.79     Title Policies:  As defined in Section 6.4.
 
1.80     Title Endorsements:  As defined in Section 6.4.
 
1.81     Transaction Documents:  Collectively, this Agreement, the Deeds, the
Bills of Sale, the Summerville Master Lease Amendment, each Master Lease
Termination, each Related Purchase Agreement, each New Emeritus Guaranty and all
other agreements, documents and/or instruments to be executed and/or delivered
pursuant to and in connection with this Agreement, the Related Purchase
Agreements and/or the Exhibits hereto or thereto.
 
8

--------------------------------------------------------------------------------



1.82     Transaction Taxes.  Any and all federal, state, municipal or other
local Law documentary transfer, stamp, sales, use, excise, privilege or similar
tax, fee or charge payable in connection with the delivery of any instrument or
document provided in or contemplated by this Agreement , any Related Purchase
Agreement or the Exhibits hereto and thereto together with interest and
penalties, if any, thereon, including any sales or similar taxes payable in
connection with the transfer of any personal property comprising a part of any
Property.
 
2.
SALE OF THE PROPERTIES

 
Subject to the terms of the Addendum attached hereto, Buyer agrees to purchase
and accept from Sellers, and Sellers agree to sell, convey and assign to Buyer,
all of the Properties on the terms and subject to the conditions set forth
herein.
 
3.
ESCROW

 
3.1     General Instructions.  Title Company is also hereby designated as escrow
holder (sometimes herein referred to as “Escrow Holder”).  Escrow Holder’s
Escrow number, Escrow Officer for the transactions contemplated hereby and under
the Related Purchase Agreements, address for notices and wiring information is
set forth below Title Company’s acceptance of this Escrow.  Escrow Holder’s
general conditions or provisions, which are attached hereto as Exhibit “B” are
incorporated by reference herein; provided, however, that in the event of any
inconsistency between Exhibit “B” and any of the provisions of this Agreement or
any Related Purchase Agreement, the provisions of this Agreement or the Related
Purchase Agreement, as applicable, shall control, respectively.  Buyer and each
Seller shall each execute, deliver and be bound by such further escrow
instructions or other instruments as may be reasonably requested by the other
party or by Escrow Holder from time to time, so long as the same are consistent
with this Agreement.  Escrow Holder shall not comply with the unilateral
instructions of only one party without the consent of the other party hereto
unless otherwise expressly required to do so in this Agreement or any Related
Purchase Agreement.
 
3.2     Tax Reporting Person.  For purposes of complying with Internal Revenue
Code § 6045(e), as amended effective January 1, 1991, Escrow Holder is hereby
designated as the “person responsible for closing the transaction,” and also as
the “reporting person” for purposes of filing any information returns with the
Internal Revenue Service concerning this transaction, as required by law.
 
3.3     Opening of Escrow.  Escrow shall be deemed open when not less than four
(4) originals of this Agreement and each Related Agreement, fully signed by all
parties hereto or thereto either together or in counterparts, are delivered to
Escrow Holder (the “Opening of Escrow”), which shall occur within one (1)
business day after execution of this Agreement by Buyer and Sellers and each
Related Purchase Agreement by the Parties thereto.  Escrow Holder shall
immediately notify Buyer, Sellers and their respective attorneys in writing of
the official date of the Opening of Escrow.
 
9

--------------------------------------------------------------------------------



4.
PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE

 
4.1     Purchase Price.  The purchase price for the Properties shall be Three
Hundred Seventy-Seven Million Nine Hundred Seven Thousand Two Hundred Forty-Six
Dollars and 00/100ths ($377,907,246.00) (the “Purchase Price”).  The Purchase
Price shall be allocated among the Properties as set forth on Exhibit “G”
attached hereto and incorporated herein by this reference (with respect each
Property, the “Allocated Purchase Price”).
 
4.2     Earnest Money Deposit.  Concurrently with the execution hereof by Buyer,
Buyer shall deposit with the Escrow Holder the sum of Five Million Dollars and
00/100ths ($5,000,000.00) (the “Earnest Money Deposit”).  Escrow Holder shall
hold the Earnest Money Deposit in United States Treasury obligations or
treasury-backed repurchase agreements, or such other investment as may be
selected by Buyer and reasonably approved by Sellers on a funds investment form
provided by Escrow Holder.  All interest or other amounts earned upon the
Earnest Money Deposit shall become part of the Earnest Money Deposit and shall
be applied with the Earnest Money Deposit in accordance with the terms and
provisions of this Agreement.  If the Closing occurs pursuant to the provisions
of this Agreement and each Related Purchase Agreement Closing occurs under each
Related Purchase Agreement, the Earnest Money Deposit, plus all accrued interest
or other amounts earned thereon, shall be applied against the Purchase Price
hereunder and/or against the purchase price payable under each Related Purchase
Agreement, as directed by Buyer.  If the Closing fails to occur under the
provisions of this Agreement or any Related Purchase Agreement Closing fails to
occur under any Related Purchase Agreement, the Earnest Money Deposit, plus all
accrued interest or other amounts earned thereon, shall be either delivered to
Buyer, or delivered to Sellers as non-refundable liquidated damages (and not as
a penalty), as determined by the provisions of Sections 7 below.  In the event
that Sellers are entitled to retain the Earnest Money Deposit plus accrued
interest or other amounts earned thereon pursuant to Section 7.2.1 below, the
allocation of Earnest Money Deposit plus accrued or other amounts earned
interest thereon among each Seller, shall be as determined by Sellers, and
neither Buyer nor Escrow Holder shall be concerned therewith.  Notwithstanding
the foregoing or any other provision hereof to the contrary, the sum of One
Hundred Dollars and 00/100ths ($100.00) out of the Earnest Money Deposit is
independent of any other consideration provided hereunder, shall be fully earned
by Sellers upon the Effective Date hereof, and is not refundable to Buyer under
any circumstances.  Accordingly, if this Agreement is terminated for any reason
by either party, such independent consideration shall be paid by Escrow Holder
to Sellers.
 
4.3     Cash Security Deposit Credit.  Buyer and Sellers acknowledge and agree
that, as of the Effective Date, the Emeritus Lessee and the Painted Post Lessee
have together deposited with the applicable Lessor pursuant to Article XXI of
the Emeritus Master Lease and Article XXI of the Painted Post Lease, a Cash
Security Deposit in the approximate aggregate amount of $3,055,328.66.  In
addition, as of the Effective Date, accrued and unpaid interest on such
aggregate Cash Security Deposit is approximately $34,466.80.  Pursuant to the
each Master Lease Termination, the applicable Lessor thereunder has agreed that
the applicable Lessee shall cause such Lessor to apply all of the sum of the
following to the Purchase Price payable hereunder:  (i) the entire aggregate
Cash Security Deposit, plus (ii) all accrued and unpaid interest on such Cash
Security Deposit as of the Closing Date. The forgoing shall be referred to
herein as the “Cash Security Deposit Credit.”
 
10

--------------------------------------------------------------------------------



4.4     Closing Funds.  No later than 2:00 p.m., Pacific Standard Time, on the
Closing Date, Escrow Holder shall calculate and Buyer shall wire Funds into
Escrow (using wiring instructions reasonably satisfactory to Escrow Holder) in
an amount which, when added to the Cash Security Deposit Credit, shall equal the
Purchase Price plus any other sums payable by Buyer hereunder (the “Closing
Funds”).
 
5.
CONDITIONS TO CLOSING; AS IS PURCHASE

 
5.1     Buyer’s Conditions. Provided that Buyer is not in breach or default of
any provisions of this Agreement, the obligation of Buyer to purchase the
Properties shall be subject to satisfaction of each of the conditions set forth
in this Section 5.1 on and as of the Closing Date.  Sellers and Buyer expressly
acknowledge and agree that each of the conditions set forth in this Section 5.1
is for the benefit of and may be waived only by Buyer as herein provided.
 
5.1.1     Sellers’ Representations and Warranties.  The representations and
warranties of each Seller set forth in Section 8 below and of HCP in the
Addendum attached hereto shall be true and correct in all material respects on
the Closing Date as if made again on the Closing Date.
 
5.1.2     Sellers’ Performance.  Each Seller shall have performed all of its
obligations under this Agreement and the Addendum hereto which by the terms of
this Agreement are required to be performed by such Seller as of or prior to the
Closing Date.
 
5.1.3     Purchase of All the Properties.  The Closing hereunder shall occur
simultaneous with respect to all of the Properties.
 
5.1.4     Occurrence of the Closing by the Outside Date.  The Closing hereunder
shall occur on or before the Outside Closing Date.
 
5.1.5     Related Purchase Agreements.  The Related Purchase Agreement Closing
under each Related Purchase Agreement shall occur simultaneous with the
Closing.  In addition, no Related Purchase Agreement Seller Default under any
Related Purchase Agreement shall have occurred and be continuing.
 
11

--------------------------------------------------------------------------------



5.2     Buyer’s Approval, Disapproval or Waiver of Conditions.  Prior to Closing
Buyer shall notify Sellers and Escrow Holder in writing in the event that as of
the date of Closing, any of the conditions set forth in Section 5.1 have not
been satisfied or waived by Buyer; provided, however, that if any of the
conditions set forth in Sections 5.1.3, 5.1.4  or 5.1.5 have not been satisfied
as a result of any act or omission of Buyer or any Affiliate of Buyer, then
Buyer shall not be entitled to disapprove such condition, but rather the same
shall, following any applicable notice and cure period pursuant to Section 7.2
below, constitute a default by Buyer hereunder.  In the event that Buyer is not
entitled to disapprove a condition or Buyer fails to approve, disapprove or
waive such condition, if applicable, within the time and in the manner herein
specified, then such condition shall be deemed conclusively satisfied or waived
by Buyer and thereafter shall not be a condition precedent to the performance by
Buyer of its respective obligations hereunder.
 
5.3     “AS IS” SALE.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT BUYER IS
ACQUIRING EACH OF THE PROPERTIES “AS IS,” IN ITS PRESENT STATE AND CONDITION,
WITHOUT ANY REPRESENTATIONS OR WARRANTIES FROM SELLERS, OR ANY OF THEM, OF ANY
KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 8 BELOW AND THE ADDENDUM HERETO.  IN PARTICULAR, EXCEPT AS EXPRESSLY SET
FORTH IN SECTION 8 BELOW AND THE ADDENDUM HERETO, SELLERS MAKE NO REPRESENTATION
OR WARRANTY RESPECTING THE USE, CONDITION, TITLE, OPERATION OR MANAGEMENT OF ANY
OF THE PROPERTIES, OR COMPLIANCE WITH ANY APPLICABLE LAWS RELATING TO ZONING,
SUBDIVISION, PLANNING, BUILDINGS, FIRE, SAFETY, EARTHQUAKE, HEALTH OR
ENVIRONMENTAL MATTERS, THE PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES, OR
COMPLIANCE WITH ANY OTHER COVENANTS, CONDITIONS AND RESTRICTIONS (WHETHER OR NOT
OF RECORD).  Buyer represents that it is knowledgeable in real estate matters
and is relying upon Buyer’s own investigation and analysis in purchasing each of
the Properties, as well as the fact that Buyer, Summerville or their respective
Affiliates originally sold to and/or developed on behalf of each applicable
Seller each of the Properties and at all times thereafter have leased and
exclusively controlled the same.  Buyer further represents that it has had ample
opportunity to inspect and has, in fact, made all of the investigations Buyer
deems necessary in purchasing each of the Properties.  As a result, Buyer hereby
expressly waives any notice requirements which may be imposed upon any Seller
pursuant to § 25359.7 of the California Health & Safety Code or any other
similar and applicable Laws.  If this Agreement is not terminated and Buyer
acquires the Properties as provided herein, Buyer shall have thereby approved
all aspects of each of the Properties and this transaction and thereby waives
any claim or Liability against Sellers, and each of them.  In furtherance of the
foregoing, at the Closing, Buyer shall and shall cause each Lessee to execute
and deliver to Sellers the Release of Claims. The provisions of this Section 5.3
shall survive the Closing.
 
5.4     Seller’s Conditions.  Provided that Sellers are not in breach or default
of any provision of this Agreement, the obligation of each Seller to sell the
Properties (and each of them) shall be subject to satisfaction of each of the
conditions set forth in this Section 5.4.  Sellers and Buyer expressly
acknowledge and agree that each of the conditions set forth in this Section 5.4
is for the benefit of and may be waived only by Sellers in writing.
 
12

--------------------------------------------------------------------------------



5.4.1     No Default Under Master Leases.  Prior to the Closing, (a) no Event of
Default, or event which with notice and/or passage of time would constitute an
Event of Default by the applicable Lessee under any Master Lease shall have
occurred and be continuing and (b) all Rent and Charges shall be paid as and
when due under each Master Lease, through but not including the Closing Date.
 
5.4.2     Purchase of All Properties. The Closing hereunder shall occur
simultaneously with respect to all of the Properties.
 
5.4.3     Occurrence of Closing by the Outside Closing Date.  The Closing shall
occur on or before the Outside Closing Date.
 
5.4.4     Related Purchase Agreements.  The Related Purchase Agreement Closing
under each Related Purchase Agreement shall occur simultaneous with the
Closing.  In addition, no Related Purchase Agreement Buyer Default under any
Related Purchase Agreement shall have occurred and be continuing.
 
5.4.5     Buyer’s Representations and Warranties.  Buyer’s representations and
warranties set forth in Section 8 below and in the Addendum attached hereto
shall be true and correct in all material respects on the Closing Date as if
made again on the Closing Date.
 
5.4.6     Buyer’s Performance.  Buyer shall have performed all of its
obligations under this Agreement and the Addendum hereto which by the terms of
the Agreement are required to be performed by Buyer as of or prior to the
Closing Date.
 
5.5     Sellers’ Approval, Disapproval or Waiver of Conditions. Prior to the
Closing, Sellers shall notify Buyer and Escrow Holder in writing in the event
that as of the date of Closing, any of the conditions set forth in Section 5.4
have not been satisfied or waived by Sellers; provided, however, that if any of
the conditions set forth in Sections 5.4.2 , 5.4.3 or 5.4.4 have not been
satisfied as a result of any act or omission of Sellers or any Affiliate of
Sellers, then Sellers shall not be entitled to disapprove such condition, but
rather the same shall, following any applicable notice and cure period pursuant
to Section 7.2 below, constitute a default by Sellers hereunder.  In the event
that Sellers are not entitled to disapprove a condition or Sellers fail to
approve, disapprove or waive such condition, if applicable, prior to the
Closing, then such condition shall be deemed conclusively satisfied or waived by
Sellers and thereafter shall not be a condition precedent to the performance by
Sellers of their respective obligations hereunder.
 
6.
CLOSING OF ESCROW

 
6.1     Closing Date.  Subject to extension in order to implement the provisions
of Section 6.8, and unless this Agreement has been earlier terminated in
accordance with the applicable provisions of Section 7 below, Escrow shall close
on the Outside Closing Date; provided, however, that subject to satisfaction or
waiver of each of the conditions set forth in Sections 5.1 and 5.4, Buyer shall
be entitled to close Escrow prior to the Outside Closing Date upon not less than
five (5) days’ notice to Sellers and Escrow Holder; provided further, however,
that in no event shall the closing occur prior to July 31, 2007.  The terms
“Close of Escrow” and/or “Closing” are used in this Agreement to mean the time
and date the transactions contemplated hereby are closed and the Deed or other
applicable conveyance instrument has been delivered to Buyer through Escrow,
regardless whether the applicable Deed or other applicable conveyance instrument
is actually recorded in the land records in which the applicable Property is
situated.  The term “Closing Date” as used in this Agreement means the date that
the Closing occurs.
 
13

--------------------------------------------------------------------------------



6.2     Deposits by Sellers.  At or before 5:00 p.m., local time in Los Angeles,
California, on that date which is not less than one (1) business day before the
Close of Escrow, Sellers shall deliver or cause to be delivered to Escrow Holder
the following items for handling as described below; provided, however, that
Escrow need not be concerned with the form or content but only with manual
delivery of all of the following other than item 6.2.1:
 
6.2.1     Deeds.  With respect to each Property, a duly executed and
acknowledged grant deed, special warranty deed or equivalent thereof in the
applicable State (each a “Deed”) conveying the real property comprising such
Property in such State to Buyer, in each case subject to (collectively the
“Permitted Exceptions”): (i) all Impositions, whether past due or delinquent,
and (ii) all covenants, conditions, restrictions, rights of way, easements and
other matters of record or which would be disclosed by an accurate survey or
physical inspection of such Property; provided, however, that with respect to
each Land Lease Facility, the term “Deed” shall mean an assignment and
assumption of the applicable Pennsylvania Land Lease in form and substance
reasonably acceptable to the applicable Seller and Buyer, in each case subject
to the Permitted Exceptions;
 
6.2.2     Bill of Sale.  A duly executed and acknowledged quit claim bill of
sale conveying any right, title and interest of each applicable Seller in and to
any tangible personal property located on or within each Property to Buyer,
without warranty except as expressly set forth therein, in the form of attached
Exhibit “D” or such other form as reasonably acceptable to Sellers and Buyer
(the “Bill of Sale”);
 
6.2.3     Summerville Master Lease Amendment and Master Lease Terminations.  The
Summerville Master Lease Amendment duly executed by the applicable Lessor
thereunder and each Master Lease Termination duly executed by the applicable
Lessor thereunder;
 
6.2.4     Memorandum of Termination.  As required, each Memorandum of
Termination duly executed and acknowledged by the applicable Lessor;
 
6.2.5     Seller’s Certificate.  If any express representation or warranty of
any Seller set forth in Section 8 hereof or by HCP in the Addendum hereto needs
to be modified due to changes since the Effective Date, a certificate of such
Seller, dated as of the Closing Date and executed on behalf of such Seller by a
duly authorized representative thereof, identifying any such representation or
warranty which is not, or no longer is, true and correct and explaining the
state of facts giving rise to the change.  In no event shall any Seller have any
Liability to Buyer for, or be deemed to be in default hereunder by reason of any
breach of a representation or warranty set forth in Section 8 hereof or by HCP
as set forth in the Addendum attached hereto which results from any change that
(i) occurs between the Effective Date and the Closing Date, and (ii) is either
expressly permitted under the terms of this Agreement or beyond the reasonable
control of such Seller to prevent.  The occurrence of a change in a
representation or warranty which is permitted hereunder or is beyond the
reasonable control of any Seller to prevent shall, if materially adverse to
Buyer, constitute the non-fulfillment of the conditions set forth in Section
5.1.1 hereof.  If, despite changes or other matters described in such
certificate, the Closing occurs, any applicable Seller’s representations and
warranties set forth in this Agreement or the Addendum hereto shall be deemed to
have been modified by all statements made in any certificate of such Seller
delivered pursuant to this Section 6.2.4;
 
14

--------------------------------------------------------------------------------



6.2.6     Evidence of Authority.  Such certificates or documents as may be
reasonably required by Escrow Holder in order to cause any Title Policy
requested by Buyer as provided in Section 6.4 below to be issued and the Close
of Escrow to occur; provided, however, that in no event shall any Seller be
required to execute and deliver a so-called owner’s or ALTA affidavit or
indemnity or a mechanics’ lien indemnity with respect to any Property, except in
form and substance acceptable to such Seller in its sole, but reasonable
discretion, and in any event any such affidavit shall be limited to (a) the
actual knowledge of such Seller (without investigation or the duty to
investigate) and (b) the direct actions of Seller;
 
6.2.7     Closing Statement.  A duly executed and acknowledged counterpart of a
joint buyer/seller estimated closing statement to be prepared by Escrow Holder
and delivered to Sellers and Buyer (the “Closing Statement”); and
 
6.2.8     Additional Items.  Any additional funds and/or instruments, signed and
properly acknowledged by Sellers, if appropriate, as may be necessary to comply
with Sellers’ obligations under this Agreement.
 
6.3     Deposits by Buyer.  At or before 1:00 p.m., local time in Los Angeles,
California, on the date of the Close of Escrow, Buyer shall deliver or cause to
be delivered to Escrow Holder:
 
6.3.1     Funds.  Immediately available Closing Funds by wire transfer into
Escrow Holder’s depository bank account in an amount which, when added to the
Earnest Money Deposit, and all interest and other amounts earned thereon which
Buyer instructs Escrow Holder to apply to the Purchase Price hereunder, and the
Cash Security Deposit Credit shall equal the Purchase Price plus all Closing
costs, charges or prorations payable by Buyer hereunder, as the same shall be
more particularly set forth on the Closing Statement;
 
6.3.2     Release of Claims:  A Release of Claims duly executed by Buyer, each
Lessee and any nominees of Buyer hereunder or under any Related Purchase
Agreement in the form attached hereto as Exhibit “F” (the “Release of Claims”);
 
6.3.3     Summerville Master Lease Amendment and Master Lease Terminations:  The
Summerville Master Lease Amendment, duly executed by the applicable Lessee
thereunder, and Summerville, as existing Guarantor, and each Master Lease
Termination, duly executed by the applicable Lessee thereunder.
 
15

--------------------------------------------------------------------------------



6.3.4     Memorandum of Termination.  As required, each Memorandum of
Termination duly executed and acknowledged by the applicable Lessee;
 
6.3.5     New Emeritus Guaranty(ies).  If the Emeritus/Summerville Merger
Closing has occurred on or prior to the Closing Date, each New Emeritus
Guaranty, duly executed by Emeritus; otherwise, the provisions of Section 10.3
shall apply.
 
6.3.6     Buyer’s Certificate.  If any representation or warranty of Buyer set
forth in Section 8 hereof or the Addendum hereto needs to be modified due to
changes since the Effective Date, a certificate of Buyer addressed to Sellers,
dated as of the Closing Date and executed on behalf of Buyer by a duly
authorized representative thereof, identifying any such representation or
warranty which is not, or no longer is, true and correct and explaining the
state of facts giving rise to the change.  In no event shall Buyer have any
Liability to Sellers for, or be deemed to be in default hereunder by reason of
any breach of a representation or warranty set forth in Section 8 hereof or the
Addendum hereto which results from any change that (i) occurs between the
Effective Date and the Closing Date and (ii) is either expressly permitted under
the terms of this Agreement or is beyond the reasonable control of Buyer to
prevent.  The occurrence of a change in a representation or warranty which is
permitted hereunder or is beyond the reasonable control of Buyer to prevent
shall, if materially adverse to Sellers, or any of them, constitute the
non-fulfillment of the conditions set forth in Section 5.4.5 hereof.  If,
despite changes or other matters described in such certificate, the Closing
occurs, Buyer’s representations and warranties set forth in this Agreement shall
be deemed to have been modified by all statements made in such certificate;
 
6.3.7     Evidence of Authority.  Such certificates or documents as may be
reasonably required by Escrow Holder in order to cause each Title Policy to be
issued and the Close of Escrow to occur;
 
6.3.8     Closing Statement.  A duly executed and acknowledged counterpart of
the Closing Statement; and
 
6.3.9     Additional Items.  Any additional Funds and/or instruments, signed and
properly acknowledged by Buyer, if appropriate, as may be necessary to comply
with Buyer’s obligations under this Agreement.
 
6.4     Title Policies.  At the Close of Escrow, but not as a condition thereto,
Buyer shall be entitled to request and obtain from Title Company if so requested
by Buyer, with a copy to be delivered to each applicable Seller, a policy of
title insurance with respect to each Property, insuring good and indefeasible
title to such Property vested in Buyer as of the Closing Date in the amount of
the applicable Allocated Purchase Price, subject to such matters of record or
apparent as Buyer and Title Company may agree (each, a “Title Policy”) and
including such endorsements thereto as Buyer may request and Title Company
agrees to issue (the “Title Endorsements”).  The cost of each Title Policy and
all Title Endorsements thereto shall be borne by the parties as provided in
Section 6.6 below.
 
16

--------------------------------------------------------------------------------



6.5     Prorations.
 
6.5.1     Impositions and Other Expenses.  Buyer and Sellers acknowledge and
agree that the each Master Lease is absolutely net to the applicable Lessor, and
that each applicable Lessee is solely responsible for any and all Impositions,
Land Lease Rent, insurance premiums, utility charges and other expenses incurred
in connection with the operation, maintenance and use of the respective
Property.  Accordingly, Buyer and/or the applicable Lessee shall be solely
responsible for all such amounts whether accruing prior to or after the Closing
and there shall be no prorations on account thereof between Buyer and Sellers
hereunder.  Any adjustments or prorations of such amounts between Buyer and any
Lessee shall be solely between such parties and neither Sellers nor Escrow
Holder shall be concerned therewith.
 
6.5.2     Rents.  Notwithstanding anything to the contrary herein, all Rents and
Charges shall belong to and be paid over to the applicable Lessor by the
applicable Lessee on the Closing Date. Minimum Rent shall be prorated based upon
the actual number of days in the month in which the Closing occurs.  For
purposes of prorating any Additional Rent payable under any Master Lease with
respect to any applicable Property, the following shall apply:
 
(a)           To the extent Additional Rent payable for the then-current Lease
Year for any Property is calculated and determined on the basis of a percentage
of Gross Revenues in excess of the applicable Base Gross Revenues, such
Additional Rent with respect to such Property shall be equal to the applicable
percentage of Gross Revenues for such Property for such Lease Year in excess of
the applicable Closing Breakpoint.  For purposes of the foregoing, the “Closing
Breakpoint” shall mean the applicable Base Gross Revenues multiplied by a
fraction the numerator of which is the number of days in the current Lease Year
for such applicable Property through, but not including the Closing Date, and
that the denominator of which is three hundred sixty-five (365).
 
(b)           To the extent Additional Rent payable for the then-current Lease
Year for any Property is calculated and determined on the basis of an increase
in the Cost of Living Index, such Additional Rent shall be determined and paid
in accordance with the applicable provisions of the applicable Master Lease for
the number of days in such Lease Year through, but not including, the Closing
Date.
 
(c)           In the event that the amount of Additional Rent payable under such
Lease Year is subject to either a floor or a ceiling, the amount of such floor
or ceiling, as the case may be, shall also be prorated based upon a three
hundred sixty-five (365) day year.
 
(d)           Buyer and Sellers shall cooperate to estimate the proration amount
for Additional Rent as of the Closing in good faith, and shall submit such
amount to Escrow Holder at least one (1) business day prior to the Close of
Escrow.  In determining such proration amount, Buyer shall be credited with any
payments on account of Additional Rent previously paid to the applicable Lessor
for the applicable current Lease Year.  Within thirty (30) days after the
Closing Date, Buyer shall cause the applicable Lessee to make a final
calculation of Additional Rent up to the Closing for each applicable Property,
and deliver to Sellers an Officer’s Certificate (as defined in the applicable
Master Lease) setting forth the calculation thereof.  Buyer shall promptly pay
or cause the applicable Lessee to pay to Sellers, or if directed by Sellers, to
the applicable Lessor, any deficiency in the payment of Additional Rent for each
applicable Property, and Sellers shall promptly pay to Buyer or, if directed by
Buyer, to the applicable Lessee, the amount of any overpayment of Additional
Rent for any applicable Property.
 
17

--------------------------------------------------------------------------------



(e)           The obligation to prorate and pay Additional Rent for each
applicable Property shall survive the Closing.
 
(f)           Notwithstanding anything to the contrary in this Agreement or any
Related Property Purchase Agreement, to the extent the “Leased Property” (as
defined in the applicable Master Lease) of any “Facility” (as defined in the
applicable Master Lease) is being sold by an applicable Seller or its Affiliates
pursuant to a Related Purchase Agreement, all Rent and Charges shall
nevertheless be paid over to the applicable Lessor pursuant to this Agreement by
the applicable Lessee on the Closing Date and all Minimum Rent and Additional
Rent shall be prorated under this Agreement, as if such “Leased Property” of
such Facility is being conveyed hereunder, as provided herein and not under any
Related Purchase Agreement, but such proration shall nevertheless be reflected
on the Closing Settlement Statements being executed and delivered in connection
with each Related Purchase Agreement Closing.
 
6.6     Closing and Transaction Costs.
 
6.6.1     Sellers and Buyer shall execute such returns, questionnaires and other
documents as shall be required with regard to all applicable Transaction Taxes
imposed by applicable federal, state or local Law.
 
6.6.2     Upon the Closing, Buyer shall be responsible for:
 
(a)           any Transaction Taxes in excess of the portion thereof that is the
responsibility of Sellers as provided in Section 6.6.3 below;
 
(b)           all expenses of or related to the issuance of any Title Polices
(including the costs of any survey required by Buyer and/or the Title Company),
any Title Endorsements and chain of title reports, and all fees and charges of
Escrow Holder hereunder in excess of the applicable portion thereof that is the
responsibility of Sellers as provided in Section 6.6.3 below;
 
(c)           the charges for or in connection with the recording and/or filing
of any instrument or document provided herein or contemplated by this Agreement,
the Related Purchase Agreements or any agreement or document described or
referred to herein or therein;
 
(d)           all reports or studies obtained by or at the direction of Buyer,
including all appraisal, environmental, engineering or other third party reports
and the fees or costs incurred in connection therewith;
 
(e)           Buyer’s legal, accounting and other professional fees and expenses
incurred in connection with the transactions contemplated hereby, the Related
Purchase Agreements and the Exhibits hereto and thereto; and
 
18

--------------------------------------------------------------------------------



(f)           all other costs and expenses incurred in connection with the
transactions contemplated hereunder, under the Related Purchase Agreements and
the Exhibits hereto and thereto that are not the responsibility of Sellers as
provided in Section 6.6.3 below.
 
6.6.3     Upon the Closing, Sellers shall be responsible for:
 
(a)           Twenty-Seven Percent (27%) of the sum of (i) any Transaction
Taxes, and (ii) the cost of the Title Policies and Title Endorsements; provided,
however, that neither Sellers nor their Affiliates shall be responsible for (i)
any Transaction Taxes or (ii) the cost of any Title Policies and Title
Endorsements, in either case, pursuant to this Agreement or the Related Purchase
Agreements in excess of One Million Dollars and 00/100ths ($1,000,000.00), in
the aggregate; and
 
(b)           Sellers’ legal, accounting and other professional fees and
expenses incurred in connection with the transactions contemplated hereby and
the Exhibits hereto.
 
6.6.4     Any personal property conveyed to Buyer as part of any Property is
included in this sale as part of the Allocated Purchase Price for such Property
and without additional charge therefore.
 
6.6.5     If the Closing does not occur for any reason other than Sellers’
default hereunder, Buyer shall pay all title and Escrow cancellation charges and
expenses.  If the Closing does not occur by reason of Sellers’ default
hereunder, then in such event Sellers shall be responsible for any title and
Escrow cancellation charges and expenses.  The provisions of this Section 6.6.5
shall survive any early termination of this Agreement prior to Closing.
 
6.7     Completion and Distribution of Documents.  Escrow Holder shall also
undertake the following at or promptly after the Close of Escrow:
 
6.7.1     If necessary, Escrow Holder is authorized and instructed to insert the
Closing Date as the date of any documents conveying or terminating interests
herein or to become operative as of the Closing Date.
 
6.7.2     Cause each Deed, any Memorandum of Termination, and any other
recordable instrument which the parties so direct to be recorded in the
appropriate land records office where the respective Property is located, and if
necessary, the parties will re-execute post-Closing any Memorandum of
Termination to allow it to be recorded, such obligation to survive the Closing
hereunder.  If permitted by applicable law, Escrow Holder is hereby instructed
not to affix the amount of any Transaction Tax on the face of any Deed but to
pay on the basis of a separate affidavit signed by either the applicable Seller
or Buyer, as applicable, and not made a part of the public record; and
 
6.7.3     Cause each non-recorded document to be delivered to the party
acquiring rights thereunder, or for whose benefit such document was obtained.
 
6.8     Seller’s Election of 1031 Exchange.  Sellers, or any of them, may elect
to sell one or more of the Properties to Buyer in the form of a tax-deferred
exchange pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended (“1031 Exchange”); provided, however, such 1031 Exchange shall not be a
condition to any Seller’s obligation to close the transactions contemplated by
this Agreement; provided further, however, that Sellers shall be entitled, in
their sole discretion, to extend the Closing Date (including the Outside Closing
Date) for up to ten (10) days by written notice delivered to Buyer and Escrow
Holder no less than three (3) days prior to the scheduled Closing Date in order
to accommodate such a 1031 Exchange.  In the event that Sellers, or any of them,
shall so elect a 1031 Exchange, Sellers shall give written notice to Buyer and
Escrow Holder of such election.  Buyer shall fully cooperate with any such 1031
Exchange, including with respect to the following as may be requested or
approved by Sellers, or any of them:
 
19

--------------------------------------------------------------------------------



6.8.1     executing and delivering amendments to this Agreement and/or
amendments and restatements of this Agreement so that the transactions
contemplated hereby are incorporated into one or more cross-contingent
agreements;
 
6.8.2     executing and delivering one or more assignments of this Agreement or
any of any of agreements described in Section 6.8.1 above from Buyer to an
Affiliate of Buyer or by any Seller to any Affiliate of Seller or to a qualified
exchange accommodator of Seller or such Affiliate; and
 
6.8.3     such other additional documents;
 
provided, however, that Buyer shall not be required to incur any additional
Liabilities or financial obligations as a consequence of any of the foregoing
exchange transactions.  Sellers hereby indemnify and hold Buyer harmless from
any Liabilities to which Buyer may be exposed due to any participation by Buyer
in such a 1031 Exchange transaction.  The provisions of this Section 6.8 shall
survive the Closing.
 
7.
TERMINATION

 
7.1     Early Termination for Failure of Conditions.
 
7.1.1     Termination by Buyer. If Buyer is entitled to and in fact disapproves
any of the conditions set forth in Sections 5.1.1 through 5.1.5, inclusive, then
Escrow and this Agreement shall automatically terminate upon receipt by Sellers
and Escrow Holder of Buyer’s written notice of disapproval of such condition
within the time and in the manner provided in Section 5.2; provided, however,
that if there is a failure of (a) any of the conditions set forth in Section
5.1.1 or 5.1.2 or (b) any of the conditions set forth in Section 5.1.3, 5.1.4 or
5.1.5 that results from a breach or default by Sellers or any Affiliate of
Seller of their respective obligations under this Agreement or under any Related
Purchase Agreement, then in any such event in lieu of terminating this Agreement
and Escrow pursuant to this Section 7.1, Buyer shall be entitled to exercise its
rights pursuant to Section 7.2 below.  In addition, without limiting the
foregoing, the parties acknowledge and agree that the occurrence of any event of
the type described in the second sentence of Section 5.1.5 above that results in
the failure of the conditions set forth therein shall also constitute and be
deemed a default by Seller under this Agreement entitling Buyer to exercise its
remedies pursuant to Section 7.2 below.
 
20

--------------------------------------------------------------------------------



7.1.2     Termination by Sellers.  If Sellers disapprove any of the conditions
set forth in Section 5.4 above, then Escrow and this Agreement shall
automatically terminate upon receipt by Buyer and Escrow Holder of Sellers’
written notice of disapproval thereof at any time prior to the Closing;
provided, however, that if there is a failure of (a) any of the conditions set
forth in Sections 5.4.5 or 5.4.6 or (b) any of the conditions set forth in
Sections 5.4.2, 5.4.3, or 5.4.4 that results from a breach or a default by Buyer
or any Affiliate of Buyer of its respective obligations under this Agreement or
under any Related Purchase Agreement, then in any such event in lieu of
terminating this Agreement and Escrow pursuant to this Section 7.1.2, Sellers
shall be entitled to exercise their remedies pursuant to Section 7.2 below.  In
addition, without limiting the foregoing, the parties acknowledge and agree that
the occurrence of any event of the type described in Section 5.4.1(a) or in the
second sentence of Section 5.4.4 above that results in the failure of the
conditions set forth therein shall also constitute and be deemed a default by
Buyer under this Agreement entitling Sellers to exercise their remedies pursuant
to Section 7.2 below.
 
7.1.3     Rights and Obligations Upon Termination for Failure of Conditions.  If
Escrow and this Agreement are terminated in the manner and within the applicable
time period(s) provided pursuant to either Section 7.1.1 or Section 7.1.2 above,
(a) all instruments in Escrow shall be returned to the party depositing the
same, (b) Buyer shall return all items previously delivered by Sellers to Buyer,
(c) the provisions of Section 6.6.5 above shall apply, (d) subject to Section
7.2 below, the Earnest Money Deposit, and all interest and other amounts earned
thereon, shall be promptly delivered to Buyer and (e) neither party shall have
any further rights, obligations or Liabilities whatsoever to the other party
concerning the purchase and sale of the Property pursuant to this Agreement,
except for those Liabilities which are expressly stated in this Agreement to
survive termination.
 
7.2      Termination by Reason of Default.  If the Closing fails to occur when
and as provided in Section 6 above by reason of a breach or default (or deemed
default as provided in the last sentence of either of Section 7.1.1 or Section
7.1.2 above) of either party of any of its duties, obligations, representations
or warranties under this Agreement, then the non-defaulting party may elect, by
written notice to the defaulting party and to Escrow Holder, to terminate Escrow
and this Agreement, and the Earnest Money Deposit, and all interest thereon,
shall be delivered to the non-defaulting party promptly after the Effective
Termination Date.  Such termination shall be effective five (5) days after
delivery of such notice (the “Effective Termination Date”); provided, that
(i) the non-defaulting party has performed or is in a position to perform all
obligations on its part to be performed as of the Effective Termination Date
other than those obligations which the non-defaulting party is prevented from
having performed by reason of the defaulting party’s breach or default; and
(ii) the defaulting party has not cured the default and the non-defaulting party
has not waived such default by the Effective Termination Date.  Except as
otherwise provided below in this Section 7.2 and Section 6.6.5 above, Escrow
Holder and the parties shall, upon such termination, return all of the other
party’s funds and documents then held by them to the party depositing or
delivering the same.  Thereafter, each of the parties shall be discharged and
released from all obligations and Liabilities except as otherwise provided in
this Section 7.2 and Section 6.6.5 above and except for those obligations and
Liabilities which are expressly intended to survive the termination of this
Agreement, including those Liabilities set forth in Section 12.2 below.
 
21

--------------------------------------------------------------------------------



7.2.1     Seller’s Damages.  If the Closing fails to occur by reason of a breach
or default of this Agreement by Buyer, then Sellers may terminate this Agreement
as of the Effective Termination Date as provided in Section 7.2 above, in which
case Buyer shall be Liable for the cancellation and other charges and expenses
as provided for in Section 6.6.5  and the Earnest Money Deposit (plus all
accrued interest and any other amounts earned thereon) shall be delivered to
Sellers as liquidated damages and not as a penalty.  BUYER RECOGNIZES THAT IF
THE CLOSING FAILS TO OCCUR BY REASON OF A BREACH OR DEFAULT OF THIS AGREEMENT BY
BUYER, SELLERS SHOULD BE ENTITLED TO COMPENSATION FOR THE DETRIMENT CAUSED
THEREBY.  HOWEVER, BOTH PARTIES AGREE THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICAL TO ASCERTAIN THE EXTENT OF THE DETRIMENT AND TO AVOID SUCH
DIFFICULTIES, THE PARTIES AGREE THAT, IF BUYER FAILS TO PURCHASE THE PROPERTIES
AND SUCH FAILURE CONSTITUTES A BREACH OF BUYER’S OBLIGATIONS HEREUNDER, SELLERS
SHALL BE ENTITLED TO THE EARNEST MONEY DEPOSIT AND ANY ACCRUED INTEREST AND ANY
OTHER AMOUNTS EARNED THEREON AS LIQUIDATED DAMAGES.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, AND EXCEPT AS PROVIDED IN SECTION 12.2 BELOW, THE
PARTIES AGREE THAT SUCH AMOUNT STATED AS LIQUIDATED DAMAGES SHALL BE IN LIEU OF
ANY OTHER RELIEF TO WHICH SELLERS MIGHT OTHERWISE BE ENTITLED BY VIRTUE OF
BUYER’S FAILURE TO PURCHASE THE PROPERTIES IN THE EVENT SUCH FAILURE CONSTITUTES
A BREACH OF BUYER’S OBLIGATIONS HEREUNDER.
 
BUYER’S INITIALS:_/s/ EM__
 
SELLERS INITIALS:_/s/ BM__        __/s/BM___/s/BM
 
_/s/ BM__         __/s/ BM___/s/ BM_
 
7.2.2     Buyer’s Remedies. If the Closing fails to occur by reason of a breach
or default of this Agreement by Sellers, then Buyer may either (a) terminate
this Agreement as of the Effective Termination Date as provided in Section 7.2
above, in which case the Earnest Money Deposit, plus all accrued interest and
any other amounts earned thereon, shall be promptly delivered to Buyer, and
Sellers shall be liable for the cancellation and other charges and expenses
provided for in Section 6.6.5, or (b) enforce specific performance of the
obligations of Seller here­under; provided, however, that any action by Buyer to
seek such specific performance must be commenced within thirty (30) calendar
days of the occurrence of the alleged default by Sellers; provided further,
however, that, except as provided in Section 6.6.5, in no event whatsoever shall
Sellers ever have any Liability (whether in law or equity) for damages as a
result of a default by Sellers under this Agreement.
 
7.3     Relationship to Master Leases.  Notwithstanding anything to the contrary
in this Agreement, no termination of this Agreement and Escrow by Sellers or
Buyer regardless of the reason therefor shall affect the rights or obligations
of any applicable Lessor or Lessee under any applicable Master Lease, each which
Master Lease shall remain in full force and effect (and unmodified by the
applicable Summerville Master Lease Amendment or any Master Lease Termination,
as applicable), following any such termination of this Agreement prior to the
Closing.
 
22

--------------------------------------------------------------------------------



8.
REPRESENTATIONS AND WARRANTIES

 
8.1     In General.  In addition to any express agreements of either party
contained herein, the following constitute representations and warranties by
each Seller to Buyer, and by Buyer to each Seller, which shall be true and
correct as of the date hereof, and the truth and accuracy of such
representations and warranties as of the Close of Escrow by each party shall
also constitute a condition to the Close of Escrow for the benefit of the party
to whom such representations and warranties were made.
 
8.2     By Each Party.  Each Seller represents and warrants to Buyer, and Buyer
hereby represents and warrants to each Seller, as follows:
 
8.2.1     Authority.  Such party has full power and authority to enter into and
comply with the terms of this Agreement, and the individuals executing this
Agreement on behalf of such party have actual right and authority to bind that
party to the terms of this Agreement.
 
8.2.2     Binding Effect.  No action or consent which has not been obtained is
necessary to make this Agreement, and this Agreement and all documents to be
executed hereunder are or will be when executed the valid and legally binding
obligations of such party, enforceable in accordance with their respective
terms, except as such enforceability may be limited by creditors’ rights laws
and general principles of equity.
 
8.2.3     No Conflict.  The execution and delivery of this Agreement and all
other documents to be executed by such party hereunder, compliance with the
provisions thereof and hereof and the consummation of the transactions
contemplated hereunder and thereunder will not result in (a) a breach or
violation of (i) any Laws applicable to such party now in effect, (ii) the
Organizational Documents of such party, (iii) any judgment, order or decree of
any governmental authority with jurisdiction binding on such party or (iv)
subject to the Permitted Exceptions, any other material agreement or instrument
to which such party is a party or by which it is bound.   Buyer shall be solely
responsible for obtaining any consents, approvals or waivers required under any
Permitted Exceptions with respect to any Property in connection with the
transactions contemplated hereby or under the Related Purchase
Agreements.  Sellers hereby agree to reasonably cooperate with Buyer, without
any out-of-pocket cost or expense to Sellers, in seeking any such required
consents, approval or waivers.
 
8.2.4     Patriot Act.  To the actual knowledge of such party, such party and
its respective Affiliates are in compliance with the requirements of Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation or orders collecting called
the “Orders”).  Neither such party nor any of their Affiliates (A) is listed on
the Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”), (B) is a Person (as defined in the Order) who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or (C) to the actual knowledge of such party, is owned or controlled
by (including without limitation by virtue of such person being a director or
owning voting shares or interests), or acts for or on behalf of, any person on
the Lists or any other person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders.  As used herein, the
term “actual knowledge” as it relates to each Seller shall mean the actual
knowledge (without investigation or the duty to conduct investigation) of Paul
Gallagher and Brian J. Maas and as it relates to Buyer shall mean the actual
knowledge (without investigation or the duty to conduct investigation) of Eric
Mendelsohn.
 
23

--------------------------------------------------------------------------------



8.3     By each Seller Only.  Each Seller represents and warrants to Buyer as
follows:
 
8.3.1     Authority of each Lessor.  Each applicable Lessor has full power and
authority to execute and deliver (a) the Summerville Master Lease Amendment
pursuant to the terms of this Agreement and that when so executed and delivered,
such Summerville Master Lease Amendment shall constitute the valid and binding
obligations of such Lessor, enforceable against such Lessor in accordance with
its respective terms, except as such enforceability may be limited by creditors’
rights laws and general principles of equity and (b) each Master Lease
Termination pursuant to the terms of this Agreement and that when so executed
and delivered, such Master Lease Termination shall constitute the valid and
binding obligations of the such Lessor, enforceable against such Emeritus Lessor
in accordance with its respective terms, except as such enforceability may be
limited by creditors’ rights laws and general principles of equity.
 
8.3.2     No Tax Withholding.  In accordance with Section 1445 of the Internal
Revenue Code and the applicable provisions of the California Revenue and
Taxation Code or other similar laws, (a) such Seller is not now, and at Closing
will not be, a “foreign person,” and (b) Buyer need not withhold tax at the
Closing as a result of the transactions contemplated hereby.  Such Seller shall
deliver a separate nonforeign/residency affidavit, executed by such Seller, if
reasonably required to do so by Escrow Holder.
 
8.3.3     Litigation, Etc.  To the actual knowledge of such Seller (without
investigation and without the duty to conduct any investigation), there are no
actions, proceedings or investigations pending or threatened against or
affecting such Seller seeking to enjoin, challenge or collect damages in
connection with the transactions contemplated by this Agreement or which would
reasonably be expected to materially and adversely affect the ability of such
Seller to carry out the transactions contemplated by this Agreement or which in
any way challenge or affect such Seller’s ownership (leasehold or fee, as
applicable) of the applicable Properties owned by such Seller, or any of them.
 
8.4     By Buyer Only.  Buyer represents and warrants to each Seller as follows:
 
8.4.1     Authority of Lessees and Emeritus.  The (a) Summerville Lessee,
Emeritus  and Summerville have full power and authority to execute and deliver
the documents and instruments required to be delivered by them pursuant to the
terms of this Agreement (including the Summerville Master Lease Amendment and
each New Emeritus Guaranty (when executed and delivered by Emertius)) and that
when so executed and delivered, such instruments shall constitute the valid and
binding obligations of the Summerville Lessee, Emeritus and Summerville,
enforceable against them in accordance with their respective terms, except as
such enforceability may be limited by creditors’ rights laws and general
principles of equity and (b) Emeritus Lessee has full power and authority to
execute and deliver the documents and instruments required to be delivered by
them pursuant to the terms of this Agreement (including each Master Lease
Termination) and that when so executed and delivered, such instruments shall
constitute the valid and binding obligations of the Emeritus Lessee, enforceable
against it in accordance with their respective terms, except as such
enforceability may be limited by creditors’ rights laws and general principles
of equity.
 
24

--------------------------------------------------------------------------------



8.4.2     Litigation, Etc.  To the actual knowledge of Buyer (without
investigation and without the duty to conduct any investigation), there are no
actions, proceedings or investigations pending or to the knowledge of Buyer
threatened against or affecting Buyer, Summerville or any Lessee  seeking to
enjoin, challenge or collect damages in connection with the transactions
contemplated by this Agreement or which would reasonably be expected to
materially and adversely affect the ability of Buyer, Summerville, or any Lessee
to carry out the transactions contemplated herein.
 
9.
CERTAIN EVENTS PRIOR TO CLOSING

 
9.1     Loss.  In the event of loss (including a loss due to a Condemnation) or
damage to a Property or any portion thereof and which occurs prior to the
Closing, this Agreement shall remain in full force and effect, Buyer shall
nonetheless proceed to purchase the Properties and consummate this Agreement in
accordance with the terms hereof and all insurance proceeds or Condemnation
awards payable by reason thereof shall belong to Buyer.
 
9.2     Prompt Notices.  Sellers shall give prompt notice to Buyer, and Buyer
shall give prompt notice to Sellers, of (i) the occurrence, or failure to occur,
of any event which occurrence or failure would be likely to cause (A) any
representation or warranty of such party contained in this Agreement or the
Addendum hereto to be untrue or inaccurate in any material respect or (B) any
covenant, condition or agreement of such party contained in this Agreement or
the Addendum hereto not to be complied with or satisfied in all material
respects and (ii) any failure of Sellers, or any of them, or Buyer, as the case
may be, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied under this Agreement.
 
9.3     No Agreements; Release of Mortgages.  Except for this Agreement and
matters expressly contemplated hereunder or under the Related Agreements, from
and after the Effective Date, no Seller shall enter into any new contracts or
other agreements, either written or oral, with respect to any of the Properties
that shall survive the Closing, or become a Liability of Buyer.  Sellers shall
cause any mortgages, deeds of trust or other security interests of record,
caused,  created or assumed in writing by Sellers, to be satisfied in full on or
before the Closing.
 
9.4     Satisfaction of Conditions.  From and after the Effective Date, each
party covenants and agrees with the other to use good faith, commercially
reasonable efforts to satisfy or cause to be satisfied all conditions precedent
to such party’s obligations hereunder which are in such party’s control or over
which such party exercises control.
 
25

--------------------------------------------------------------------------------



10.
POST-CLOSING MATTERS

 
10.1    Confidentiality and Public Disclosure.  Each party shall hold in strict
confidence all information received from the other party concerning this
transaction and shall not release any such information to third parties (other
than attorneys, accountants or other professional consultants, or lenders of the
parties) without the prior written consent of the other party unless otherwise
required by Law, which approval shall not be unreasonably withheld; provided
that Buyer shall be entitled to disclose information concerning this transaction
in connection with a secondary stock offering and as required by any applicable
securities Law.  Except as provided above, any and all releases of information
to the public relating to the sale of the Properties and the transactions
contemplated hereby and under the Related Agreements by any party shall be
subject to the review and approval by the other party, which approval shall not
be unreasonably withheld.  Each party will undertake to consult with the other
prior to responding to any inquiries made by any third party respecting the
transactions contemplated by this Agreement.  The provisions of this Section
10.1 shall survive the execution and delivery of this Agreement and the
occurrence of the Closing.
 
10.2    Indemnification by Buyer.  In addition to the other indemnities of Buyer
contained herein or in any of the other Transaction Documents, Buyer shall
protect, indemnify, save harmless and defend Sellers and each of their
respective partners, predecessors, successors and assigns, and their respective
past, present and future officers, directors, employees, agents,
representatives, attorneys and all Persons acting by, through, under or in
concert with any of the foregoing, from and against all Liabilities, based upon,
relating or arising out of the Properties, or any of them, whether accruing
before or after the Closing Date, including any Liabilities relating to the
presence or existence of Hazardous Substances of any kind, on, under or about
the Properties, or any of them, or on adjoining or neighboring property, or
arising from any use of the Properties, or any of them; provided, however, the
foregoing indemnity shall not extend to any Liabilities which are solely and
proximately caused by the gross negligence or willful misconduct of Sellers, or
any of them.  Payment shall not be a condition precedent to enforcement of the
foregoing indemnification.  The provisions of this Section 10.2 shall
specifically survive the execution and delivery of this Agreement and the
occurrence of the Closing.
 
10.3    New Emeritus Guaranty(ies).  In the event that the Emeritus/Summerville
Merger Closing does not occur prior to the Closing, then promptly upon the
Emeritus/Summerville Merger Closing Emeritus covenants and to execute and
deliver promptly any New Emeritus Guaranty(ies) as required by HCP or any of its
Affiliates with respect to any Summerville Obligations.  Without limiting the
foregoing, to the extent the closing of any transactions that give rise to or
otherwise create any new Summerville Obligations has not occurred as of the
Closing hereunder, Emeritus hereby covenants and agrees to execute and deliver
promptly any New Emeritus Guaranty(ies) as required by HCP or any of its
Affiliates upon the later of (i) the closing of any such transactions and (ii)
the Emeritus/Summerville Merger Closing.  The provisions of this Section 10.2
shall survive the execution and delivery of this Agreement and the occurrence of
the Closing and shall be specifically enforceable by HCP and its Affiliates.
 
26

--------------------------------------------------------------------------------



11.           BROKERS
 
Each of Sellers, on the one hand, and Buyer, on the other hand, agrees to
indemnify, defend, protect and hold the other party(ies) and the Properties
harmless against any Liabilities for any broker’s commission or finder’s fee for
which it is responsible or which is asserted as a result of its own act or
omission in connection with this transaction.
 
12.
MISCELLANEOUS PROVISIONS

 
12.1    Assignment; Binding on Successors.  This Agreement shall be binding upon
and shall inure to the benefit of Buyer and Sellers and their respective
representatives, successors and assigns; provided, however, that Buyer shall not
have the right to assign this Agreement or any interest or right under this
Agreement or under the Escrow or to appoint a nominee to act as Buyer under this
Agreement without obtaining the prior written consent of Sellers, which consent
may be given or withheld in the sole and absolute discretion of Seller;
provided, however, that without in any way relieving Buyer of any of its duties,
covenants or obligations hereunder, upon written notice to Sellers given not
less than ten (10) business days prior to the scheduled Closing Date, Buyer may,
without the consent of Sellers, either (a) assign its rights and obligations
hereunder with respect to any Property to one or more Affiliates of Buyer or Dan
Baty, an individual, or (b) appoint one or more Affiliates of Buyer or Dan Baty
as a nominee to take title to any Property or any portion thereof; provided,
however, that any such (i) assignment shall be pursuant to a written assignment
and assumption agreement reasonably satisfactory to Sellers and (ii) any such
Affiliate-assignee or nominee shall join in the execution and delivery of the
Release of Claims at Closing with Buyer.  Any attempted assignment in violation
of this provision shall be null and void.
 
By Buyer’s execution and delivery hereof, Buyer hereby appoints each of those
Persons identified on Exhibit G attached hereto as its nominee to take title to
the respective Property listed opposite the name of such nominee.
 
12.2    Attorneys’ Fees.  In any dispute or action between the parties arising
out of this Agreement or the Escrow, or in connection with the Properties, or
any of them, the prevailing party shall be entitled to have and recover from the
other party its costs and attorneys’ and paralegals’ fees related thereto,
whether by final judgment or by out of court settlement.  The provisions of this
Section 12.2 shall survive the Closing or any earlier termination of this
Agreement.
 
12.3    Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a “notice”) must be in writing and
may be served personally or by U.S. Mail.  If served by U.S. Mail, it shall be
addressed as follows:
 
 
If to Sellers:
c/o Health Care Property Investors, Inc.

 
3760 Kilroy Airport Way, Suite 300

 
Long Beach, California 90806

 
Attn:
Legal Department

 
Fax:
(562) 733-5200

 
27

--------------------------------------------------------------------------------



 
with a copy to:
Latham & Watkins LLP

 
650 Town Center Drive, Suite 2000

 
Costa Mesa, California 92626-1925

 
Attn:
David C. Meckler, Esq.

 
Fax:
(714) 755-8290

 
 
If to Buyer:
Emeritus Corporation

 
3131 Elliott Avenue, Suite 500

 
Seattle, Washington  98121

 
Phone:
(206) 301-4493

 
Fax:
(206) 301-4500

 
Attn:
Eric Mendelsohn

 
 
with a copy to:
Pircher, Nichols & Meeks

 
900 North Michigan Avenue, Suite 1050

 
Chicago, Illinois 60611

 
Attention:  Real Estate Notices (JDL/MJK)

 
Phone:  (312) 915-3112

 
Fax: (312) 915-3348

 
Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt.  In addition,
either party may send notices by facsimile or by a nationally recognized
overnight courier service which provides written proof of delivery (such as
U.P.S. or Federal Express).  Any notice sent by facsimile shall be effective
upon confirmation of receipt in legible form, and any notice sent by a
nationally recognized overnight courier shall be effective on the date of
delivery to the party at its address specified above as set forth in the
courier's delivery receipt.  Any party may, by notice to the other from time to
time in the manner herein provided, specify a different address for notice
purposes.
 
12.4    Governing Law; Jurisdiction.  THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF CALIFORNIA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO
THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY.  ACCORDINGLY,
EXCEPT WHERE FEDERAL LAW IS APPLICABLE AND UNLESS OTHERWISE EXPRESSLY PROVIDED
HEREIN OR REQUIRED BY ANY APPLICABLE LAW, THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT
REGARD OF PRINCIPLES OR CONFLICTS OF LAW).  EACH OF BUYER AND SELLER HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE
STATE OF CALIFORNIA AND CONSENT TO SERVICE OF PROCESS IN ANY LEGAL PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT, BY ANY MEANS AUTHORIZED
BY CALIFORNIA LAW.
 
12.5    Interpretation.  All provisions herein shall be construed in all cases
as a whole according to its fair meaning, neither strictly for nor against
either Buyer or Sellers and without regard for the identity of the party
initially preparing this Agreement.  Titles and captions are inserted for
convenience only and shall not define, limit or construe in any way the scope or
intent of this Agreement.  References to Sections are to Sections as numbered in
this Agreement unless expressly stated otherwise.
 
28

--------------------------------------------------------------------------------



12.6    Gender; Joint Obligations.  As used in this Agreement, the masculine,
feminine or neuter gender and the singular or plural number shall each be deemed
to include the others where and when the context so dictates.  If more than one
party, trust or other entity is the Buyer hereunder, the obligations of all such
parties shall be joint and several.
 
12.7    No Waiver.  A waiver by any party of a breach of any of the covenants,
conditions or agreements to be performed by the other parties shall be in
writing to be effective and no such written waiver shall be construed as a
waiver of any succeeding breach of the same or other covenants, conditions or
Agreements.
 
12.8    Modifications.  Any alteration, change or modification of or to this
Agreement, in order to become effective, must be made in writing and in each
instance signed on behalf of each party to be charged.
 
12.9    Severability.  If any term, provision, condition or covenant of this
Agreement or its application to any party or circumstances shall be held, to any
extent, invalid or unenforceable, the remainder of this Agreement, or the
application of the term, provision, condition or covenant to persons or
circumstances other than those as to whom or which it is held invalid or
unenforceable, shall not be affected, and shall be valid and enforceable to the
fullest extent permitted by law.
 
12.10         Survival.  The conveyance of the Properties to Buyer shall
constitute full performance and discharge of every representation, warranty and
covenant and agreement of Sellers to be performed hereunder by the Closing,
notwithstanding anything herein to the contrary.  Thereupon, all representations
or warranties, covenants or agreements by either Buyer or Sellers contained in
this Agreement will terminate and will not survive the Closing, except for the
representations and agreements that contemplate performance after Closing such
as the proration matters set forth in Section 6.2, the post-closing matters set
forth in Section 10, payment of brokerage fees set forth in Section 11, all
matters set forth in this Section 12.10 and the Release of Claims to be executed
and delivered by Buyer, each Lessee, and any nominees of Buyer hereunder or
under any Related Purchase Agreement in favor of Sellers at the Closing, and any
other matter or provision hereof that is expressly stated in this Agreement to
survive the Closing.o
 
12.11         Merger of Prior Agreements.  This Agreement and the other
Transaction Documents contain the entire understanding between the parties
relating to the transactions contemplated by this Agreement and under the
Related Purchase Agreements.  All prior or contemporaneous agreements,
understandings, representations and statements, whether direct or indirect, oral
or written, are merged into and superseded by this Agreement and the other
Transaction Documents, and shall be of no further force or effect.  Without
limiting the generality of the foregoing, Sellers and Buyer hereby acknowledge
and agree that the Original Agreement is merged into, superseded by and replaced
in its entirety by this Agreement, the Addendum attached hereto and the Related
Purchase Agreements.
 
29

--------------------------------------------------------------------------------



12.12         Time of Essence.  Time is of the essence of this Agreement.
 
12.13         Counterparts.  This Agreement may be signed in multiple
counterparts which, when duly delivered and taken together, shall constitute a
binding Agreement between all parties.
 
12.14         Exhibits and Addendum.  All exhibits and the addendum attached to
this Agreement are incorporated herein by reference.
 
12.15         Cooperation of Parties.  Each party agrees to sign any other and
further instruments and documents and take such other actions as may be
reasonably necessary or proper in order to accomplish the intent of this
Agreement.
 
12.16         No Third Party Beneficiaries.  Except as otherwise expressly
provided herein, the provisions of this Agreement are intended to be solely for
the benefit of the parties hereto, and the execution and delivery of this
Agreement shall not be deemed to confer any rights upon, nor obligate any of the
parties hereunder, to any person or entity other than the parties to this
Agreement.
 
12.17         Dates.  If, pursuant to this Agreement, any date indicated herein
falls on an official United States holiday, or a Saturday or Sunday, the date so
indicated shall mean the next business day following such date.
 
12.18         Waiver of Trial by Jury. BUYER AND SELLERS EACH ACKNOWLEDGE THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE OF
CALIFORNIA AND THE STATE IN WHICH ANY PROPERTY IS LOCATED.  BUYER AND SELLERS
EACH HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT (OR ANY AGREEMENT
FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF BUYER AND SELLERS WITH RESPECT TO THIS
AGREEMENT (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE;
BUYER AND SELLERS EACH HEREBY AGREES AND CONSENTS THAT, SUBJECT TO SECTION
12.19, ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A
COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS
SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
30

--------------------------------------------------------------------------------



BUYER’S INITIALS:     /s/ EM     
 
SELLERS INITIALS:     /s/ BM               /s/ BM              /s/BM    
                                         /s/ BM               /s/
BM              /s/BM   
 
12.19         Arbitration of Disputes.
 
(a)           EXCEPT AS PROVIDED IN SECTION 12.19(b) BELOW, ANY CONTROVERSY,
DISPUTE OR CLAIM OF WHATSOEVER NATURE ARISING OUT OF, IN CONNECTION WITH, OR IN
RELATION TO THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS AGREEMENT,
INCLUDING ANY CLAIM BASED ON CONTRACT, TORT OR STATUTE, SHALL BE DETERMINED BY
FINAL AND BINDING, CONFIDENTIAL ARBITRATION ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) IN ACCORDANCE WITH ITS THEN-EXISTING REAL ESTATE
INDUSTRY ARBITRATION RULES, EXCEPT AS MODIFIED BY EXPRESS PROVISIONS
HEREIN.  THE ARBITRATION SHALL BE CONDUCTED BY A SINGLE ARBITRATOR WHO SHALL BE
A RETIRED JUDGE OF THE COURT SELECTED BY MUTUAL AGREEMENT OF THE PARTIES, AND IF
THEY CANNOT SO AGREE WITHIN FIFTEEN (15) DAYS AFTER THE CLAIM DATE, THE
ARBITRATOR SHALL BE A RETIRED JUDGE OF THE COURT SELECTED UNDER THE AAA
RULES.  ANY ARBITRATION HEREUNDER SHALL BE GOVERNED BY THE UNITED STATES
ARBITRATION ACT, 9 U.S.C. 1-16 (OR ANY SUCCESSOR LEGISLATION THERETO), AND
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED BY ANY STATE
OR FEDERAL COURT HAVING JURISDICTION THEREOF.  NEITHER BUYER, SELLER NOR THE
ARBITRATOR SHALL DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY ARBITRATION
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF ALL PARTIES; PROVIDED, HOWEVER,
THAT EITHER PARTY MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY SUCH
ARBITRATION TO ITS PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS
AND ACCOUNTANTS AND TO ANY OTHER PERSON TO WHOM DISCLOSURE IS REQUIRED BY
APPLICABLE GOVERNMENTAL REQUIREMENTS, INCLUDING PURSUANT TO AN ORDER OF A COURT
OF COMPETENT JURISDICTION.  UNLESS OTHERWISE AGREED BY THE PARTIES, ANY
ARBITRATION HEREUNDER SHALL BE HELD AT A NEUTRAL LOCATION SELECTED BY THE
ARBITRATOR IN LOS ANGELES, CALIFORNIA.  THE COST OF THE ARBITRATOR AND THE
EXPENSES RELATING TO THE ARBITRATION (EXCLUSIVE OF LEGAL FEES) SHALL BE BORNE
EQUALLY BY BUYER AND SELLER UNLESS OTHERWISE SPECIFIED IN THE AWARD OF THE
ARBITRATOR.  SUCH FEES AND COSTS PAID OR PAYABLE TO THE ARBITRATOR SHALL BE
INCLUDED IN “COSTS AND ATTORNEYS’ AND PARALEGALS’ FEES” FOR PURPOSES OF
SECTION 12.2 AND THE ARBITRATOR SHALL SPECIFICALLY HAVE THE POWER TO AWARD TO
THE PREVAILING PARTY PURSUANT TO SUCH SECTION 12.2 SUCH PARTY’S COSTS AND
EXPENSES INCURRED IN SUCH ARBITRATION, INCLUDING FEES AND COSTS PAID TO THE
ARBITRATOR.  DISCOVERY SHALL BE LIMITED TO REQUESTS FOR PRODUCTION OR INSPECTION
OF DOCUMENTS AND THINGS, REQUESTS FOR ADMISSIONS AND DEPOSITIONS, UNDER THE
CALIFORNIA DISCOVERY ACT, AS INCORPORATED INTO THE CODE OF CIVIL PROCEDURE.  ALL
SUCH DISCOVERY SHALL BE COMPLETED NO LATER THAN TEN (10) DAYS BEFORE THE FIRST
HEARING DATE ESTABLISHED BY THE ARBITRATOR.  THE ARBITRATOR MAY EXTEND SUCH
PERIOD IN THE EVENT OF A PARTY’S FAILURE OR REFUSAL TO PROVIDE IN COMPLIANCE
WITH THE CODE OF CIVIL PROCEDURE EXCEPT FOR THE TIME PROVISIONS, REQUESTED
DISCOVERY AUTHORIZED BY THESE ARBITRATION PROVISIONS FOR ANY REASON WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, OBJECTIONS RAISED TO SUCH DISCOVERY OR
UNAVAILABILITY OF A WITNESS DUE TO ABSENCE OR ILLNESS.  NO PARTY SHALL BE
ENTITLED TO “PRIORITY” IN CONDUCTING DISCOVERY.  THE ARBITRATOR SHALL DETERMINE
THE MANNER IN WHICH THE ARBITRATION HEARING IS CONDUCTED INCLUDING THE TIMING
AND PRESENTATION OF EVIDENCE AND ARGUMENT, AND ALL OTHER QUESTIONS THAT MAY
ARISE WITH RESPECT TO THE ARBITRATION PROCEEDINGS.  THE ARBITRATOR SHALL BE
REQUIRED TO DETERMINE ALL ISSUES IN ACCORDANCE WITH EXISTING CASE AND STATUTORY
LAWS OF CALIFORNIA.  THE RULES OF EVIDENCE APPLICABLE TO CIVIL TRIALS IN
CALIFORNIA SHALL BE APPLICABLE TO THE ARBITRATION PROCEEDING.  THE ARBITRATOR
SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AS IS EXPRESSLY
PROVIDED BY THIS AGREEMENT.  THE ARBITRATOR SHALL ISSUE AN AWARD AT THE CLOSE OF
THE ARBITRATION PROCEEDING THAT SHALL DISPOSE OF ALL OF THE CONTROVERSIES,
DISPUTES AND CLAIMS OF THE PARTIES THAT ARE THE SUBJECT OF THE ARBITRATION.
 
31

--------------------------------------------------------------------------------



(b)           THE PROVISIONS OF THIS SECTION 12.19 SHALL NOT APPLY TO ANY
REQUEST OR APPLICATION FOR AN ORDER OR DECREE GRANTING ANY PROVISIONAL OR
ANCILLARY REMEDY (SUCH AS A TEMPORARY RESTRAINING ORDER OR INJUNCTION) WITH
RESPECT TO ANY RIGHT OR OBLIGATION OF EITHER PARTY TO THIS AGREEMENT, AND ANY
PRELIMINARY DETERMINATION OF THE UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR
ISSUE AS IS REQUIRED TO DETERMINE WHETHER OR NOT TO GRANT SUCH RELIEF.  A FINAL
AND BINDING DETERMINATION OF SUCH UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR
ISSUE SHALL BE MADE BY AN ARBITRATION CONDUCTED PURSUANT TO THIS SECTION 12.19
AFTER AN APPROPRIATE TRANSFER OR REFERENCE TO THE ARBITRATOR SELECTED PURSUANT
TO THIS SECTION 12.19 UPON MOTION OR APPLICATION OF EITHER PARTY HERETO.  ANY
ANCILLARY OR PROVISIONAL RELIEF WHICH IS GRANTED PURSUANT TO THIS SECTION
12.19(b) SHALL CONTINUE IN EFFECT PENDING AN ARBITRATION DETERMINATION AND ENTRY
OF JUDGMENT THEREON PURSUANT TO THIS SECTION 12.19.
 
NOTICE:  BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL.  BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION.  IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.
 
32

--------------------------------------------------------------------------------



WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.
 
BUYER’S INITIALS:     /s/ EM     
 
SELLERS INITIALS:     /s/ BM               /s/ BM              /s/BM    
                                         /s/ BM               /s/
BM              /s/BM   
 
12.20         Seller’s Designated Agent.  Each Seller hereby appoints HCP to act
as its designated agent and representative for all purposes of this
Agreement.  Accordingly, all notices given to or by, and all actions taken by
HCP, for itself or on behalf of any Seller hereunder, shall be binding upon each
other Seller hereunder as if such Seller had individually given or received such
notice or taken such action, and each Seller, by entering into this Agreement,
authorizes HCP to receive or give such notices and take such actions on its
behalf.
 
12.21         No Consent or Waiver Relating to Emeritus/Summerville Merger
Transaction.  Nothing contained herein or in any of the other Transaction
Documents (except as expressly provided therein) shall be deemed or construed to
be the consent or approval by or waiver of any rights by HCP or any Affiliate of
HCP to the proposed Emeritus/Summerville Merger.
 
12.22         Property Disclosures Generally.  Buyer hereby waives the right to
receive and any obligation of Sellers to deliver any disclosures applicable to
any Property and required by Law; provided, however, if such waiver is not
permitted by applicable Law, then Buyer shall promptly notify Sellers in writing
thereof and Sellers shall provide, at Buyer’s expense, any such required
disclosures as soon as practicable following Sellers’ receipt of Buyer’s notice.
The provisions of this Section 12.22 shall survive the Closing or any earlier
termination of this Agreement.
 
12.23         Matters related to Certain Specific States.
 
12.23.1     Florida.  Pursuant to Section 404.056, Florida Statues, Sellers
hereby notify Buyer as follows:
 
“RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
health department.” 
 
33

--------------------------------------------------------------------------------



12.23.2     Louisiana.
 
(a)           Earnest Money Deposit.  Notwithstanding anything to the contrary
in this Agreement, for purposes of Properties located in Louisiana
(collectively, the “Louisiana Properties”), the Escrow Money Deposit is not
“earnest money,” but is a “deposit” for purposes of La. Civ. Code art. 2624.
 
(b)           Louisiana Warranty Waivers. In accordance with Section 5.3 above,
Buyer will purchase the Louisiana Properties in their “as is” condition “with
all faults,” and specifically and expressly without any warranties,
representations, or guaranties, either express or implied, of any kind, nature,
or type whatsoever, from or on behalf of the Sellers or any of them, with the
exception of the warranties set out in Section 8 of this Agreement and the
warranty of title as to the Sellers’ own acts (excluding the title matters
accepted by Buyer in this Agreement).  The Deed with respect to the Louisiana
Properties will be an Act of Cash Sale in form customary for real property
transfers in Louisiana and will contain the following waiver by Buyer of all
warranties of condition and title and the Sellers’ warranty of title as to
Sellers’ own acts:
 
Buyer has inspected the title to and condition of the Property and is aware of
and satisfied with its current title and condition.  This sale, transfer and
conveyance is made “as is-where is,” without any warranty, guaranty, or
representations by Seller as to the title to or condition of the Property and
warranty of merchantability of title as to Seller’s own acts, excluding [the
Permitted Exceptions].  Seller hereby expressly disclaims and Buyer hereby
expressly waives any and all warranties whatsoever, either oral or written,
expressed or implied, made by Seller or any other person or entity or implied by
law with respect to the Property and the warranty of merchantability of title as
to Seller’s own acts, excluding [the Permitted Exceptions], with the warranties
waived herein including, without limitation, any and all warranties of title or
peaceful possession (other than warranty of merchantability of title as to
Seller’s own acts, , excluding [the Permitted Exceptions]) or use, condition,
title, operation or management of the Property or compliance with any applicable
governmental laws, codes, ordinances, regulations, judgments, permits, approvals
or other requirements relating to zoning, subdivision, planning, buildings,
fire, safety, earthquake, health or compliance with any other covenants,
conditions, or restrictions (whether or not of record), any and all other
warranties as to the condition of the Property or any of its components or parts
or contents or any improvements, fixtures, or equipment forming a part thereof,
any and all warranties with respect to the fitness or suitability of the
Property for Buyer's business or any other particular or general use or purpose,
any and all warranties with respect to the presence or suspected presence of any
rodent or insect infestations, including subterranean or other termites or wood
boring organisms, or the presence or suspected presence of mold, mildew, or
fungal or other biological or microbial growths, and any and all warranties with
respect to the condition of the Property under La. Civ. Code art. 2475, and any
and all warranties whatsoever under La. Civ. Code arts. 2477 through 2548 or any
other provision of law.  Buyer expressly acknowledges the foregoing and waives
any and all right or cause of action that Buyer has or may have to rescind or
resolve this transfer or to demand a reduction in purchase price based upon the
existence of any redhibitory or other vices, defects, or other deficiencies in
the Property or any improvements, fixtures, or equipment forming a part thereof,
based upon the unsuitability of the Property or any of its components or parts
for Buyer's intended use or any other use, based upon any eviction of Buyer, in
whole or in part, or based upon any other claimed breach of warranty or other
matter whatsoever, this transfer being otherwise entirely at Buyer's sole peril
and risk, provided, however, that Seller will remain liable for its warranty of
title as to Seller’s own acts (excluding [the Permitted Exceptions]).  Buyer
acknowledges and agrees that the foregoing disclaimers and waiver of warranties
have been fully explained to Buyer and that Buyer understands the same.  Buyer
and Seller jointly acknowledge and agree that the foregoing waivers and
disclaimers are of the essence of this transaction and the same would not
otherwise have been entered into or consummated without them.

34

--------------------------------------------------------------------------------



Without limiting the generality of the foregoing, Buyer hereby expressly waives,
and releases Seller from, any claims, demands, causes or rights of action, in
reimbursement, contribution or otherwise, that Buyer has or may have against
Seller arising out of damages, losses or liabilities incurred by or imposed on
Buyer or its successors or assigns based upon the existence of any asbestos
and/or polychlorobiphenyl (PCB), and/or chlorinated solvents, and/or petroleum,
including crude oil and any fraction thereof, and/or any other Hazardous
Materials (as defined below) in, on or under the Property or the violation of
any Environmental Law (as defined below) with respect to the
Property.  “Hazardous Materials” means any substance or material, (i) the
presence of which requires investigation, remediation and/or monitoring under
any federal, state, or local statute, regulation, policy, law, or ordinance,
including, without limitation, asbestos, asbestos-containing materials,
petroleum and petroleum products, the group of organic compounds known as
polychlorinated biphenyls, and any substances or materials that are regulated,
controlled or prohibited under any Environmental Law; or (ii) which is or
becomes defined as a “hazardous waste,” hazardous substance,” “solid waste,”
pollutant or contaminant under any Environmental Law; or (iii) which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic, or otherwise hazardous or is or becomes regulated by any governmental
authority, agency, department, commission, board, agency or instrumentality of
the United States, the State of Louisiana or any political subdivision thereof;
or (iv) the presence of which on adjacent properties would constitute a trespass
by the owner or operator of the Property. “Environmental Law” means any one or
more of the following: the Resource Conservation and Recovery Act of 1976 (Solid
Waste Disposal Act) (“RCRA”), 42 U.S.C. § 6901 et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), 42
U.S.C. Sections 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”); the Federal Water Pollution Control Act,
33 U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Toxic
Substances Control Act (“TCSA”), 15 U.S.C.§ 2601 et seq.; the Louisiana
Environmental Quality Act, La. R.S. Section 30:2001 et seq.; and any other
federal or state law, statute, rule, order, or regulation, or local ordinance or
other enactment, that is similar to the foregoing or that establishes
environmental protection or regulatory requirements.

35

--------------------------------------------------------------------------------



In addition, the Louisiana Properties will be transferred with no rights of
substitution or subrogation as to prior owners of the Louisiana Properties that
are affiliates of Sellers or any of them.
 
12.23.3     Massachusetts. For purposes of Properties located in Massachusetts,
“Hazardous Substances” shall include any substance regulated or listed in
Massachusetts General Law Chapters 21C, 21E and the implementing regulations
thereof pursuant to 310 CMR 40.00.
 
12.23.4     Montana.
 
(a)           Radon Disclosure:  The following disclosure is given pursuant to
the Montana Radon Control Act, MCA § 75-3-606.  RADON GAS: RADON IS A NATURALLY
OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN
SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT
OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL GUIDELINES HAVE BEEN FOUND IN
BUILDINGS IN MONTANA.  ADDITIONAL INFORMATION REGARDING RADON AND RADON TESTING
MAY BE OBTAINED FROM YOUR COUNTY OR STATE PUBLIC HEALTH UNIT.  SELLERS HAVE NO
KNOWLEDGE OF ANY RADON TESTING PERFORMED ON THE PROPERTY.
 
(b)           Noxious Weeds Disclosure:  The following disclosure is given
pursuant to MCA § 7-22-2116(2).  Some properties in Montana contain noxious
weeds and property owners are legally required to control and eradicate noxious
weeds.  Information regarding a property owners’ obligations can be obtained
from the local County extension agent or the Weed Control Board.
 
(c)           Megan’s Law Disclosure:  Pursuant to the Montana Sexual and
Violent Offender Registration Act, certain individuals are required to register
their address with law enforcement agencies.  Law enforcement offices may make
such information concerning registered offenders available to the public.  If
you would like information regarding the registration of offenders, contact your
local law enforcement agency, the Montana Department of Justice or a probation
office in your community.
 
12.23.5     New Jersey.
 
(a)           Certificate of Occupancy.  If any governmental authority requires
that a Certificate of Occupancy or Certificate of Continued Occupancy
(collectively referred to as “CCO”) be obtained prior to the transfer of any
Property located in New Jersey or any State or jurisdiction, Buyer agrees to
obtain such CCO prior to Closing, at its sole cost and expense.
 
36

--------------------------------------------------------------------------------



(b)           Environmental Matters.  Without limiting the representations and
warranties of Buyer pursuant to Article 8 of this Agreement, Buyer further
represents and warrants that no Property located in New Jersey constitutes an
“industrial establishment” or can be the subject of “negative declaration”
within the meaning of the Environmental Cleanup Responsibility Act and/or the
Industrial Site Recovery Act, N.J.S.A. 13:1K-6 etseq..
 
12.23.6     Pennsylvania.
 
(a)           Zoning.  Without limiting the representations and warranties of
Buyer pursuant to Article 8 of this Agreement, Buyer hereby represents and
warrants to Seller that Buyer as an Affiliate of Emeritus Lessee is fully aware
of the zoning applicable to the Properties located in Allentown, PA and Latrobe,
PA (the “Pennsylvania Properties”), and that the present use of such Properties
by the applicable Emeritus Lessee thereof is in fully compliance with such
zoning.  Seller hereby confirms to Buyer that Seller has not received notice of
any uncorrected violations of housing, building, safety or fire
ordinances.  Without in any way limiting the foregoing, Buyer hereby represents
and warrants that (i) the current zoning classification of the Property located
in Allentown, PA under the Zoning Code of Allentown is “R-M” Medium Density
Residential District and (ii) the current zoning classification of the Property
located in Latrobe, PA under the Zoning Code of Labrobe is “I” Institutional
Zone.
 
(b)           Sewage Facility.  The Pennsylvania Sewage Facilities Act of
January 24, 1966, No. 537 P.L. 1535, as amended, requires that there be a
statement regarding the availability of a community sewage system.  In
compliance therewith, and without limiting the representations and warranties of
Buyer pursuant to Article 8 of this Agreement, Buyer hereby represents and
warrants to Seller, and Seller hereby acknowledges, that the each of the
Pennsylvania Properties are serviced by a community sewage system.
 
(c)           Coal Notice.  NOTICE -- THIS AGREEMENT MAY NOT SELL, CONVEY,
TRANSFER, INCLUDE OR INSURE THE TITLE TO THE COAL AND RIGHT OF SUPPORT
UNDERNEATH THE SURFACE LAND DESCRIBED OR REFERRED TO HEREIN, AND THE OWNER OR
OWNERS OF SUCH COAL MAY HAVE THE COMPLETE LEGAL RIGHT TO REMOVE ALL OF SUCH COAL
AND, IN THAT CONNECTION, DAMAGE MAY RESULT TO THE SURFACE OF THE LAND AND ANY
HOUSE, BUILDING OR OTHER STRUCTURE ON OR IN SUCH LAND.  THE INCLUSION OF THIS
NOTICE DOES NOT ENLARGE, RESTRICT OR MODIFY ANY LEGAL RIGHTS OR ESTATES
OTHERWISE CREATED, TRANSFERRED, EXCEPTED OR RESERVED BY THIS INSTRUMENT.  (This
notice is set forth in the manner provided in Section 1 of the Act of July 17,
1957, P.L. 984, as amended, and is not intended as notice of unrecorded
instruments, if any.)
 
12.23.7     Texas.  The parties hereto waive any rights Uniform Vendor and
Purchase Risk Act of the State of Texas.
 
[Signature Page Follows]

37

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
SELLERS:
HEALTH CARE PROPERTY INVESTORS, INC.,
 
a Maryland corporation
       
By:     /s/ Brian J. Maas
   
Brian J. Maas
 
Its: Senior Vice President
       
HCPI TRUST,
 
a Maryland real estate trust
       
By:
/s/ Brian J. Maas
 
Brian J. Maas
 
Its:
Senior Vice President
       
TEXAS HCP HOLDING, L.P.,
 
a Delaware limited partnership
       
By:
Texas HCP G.P., Inc.,
   
a Delaware corporation,
   
its general partner
       
By:
/s/ Brian J. Maas
 
Brian J. Maas
 
Its:
Senior Vice President
       
EMERITUS REALTY V, LLC,
 
a Delaware limited liability company
       
By:
Health Care Property Investors, Inc.,
a Maryland corporation,
its sole member
             
By: /s/ Brian J. Maas
 
Brian J. Maas
 
Its:
Senior Vice President

 
[Signature Page Continues on Following Page]


--------------------------------------------------------------------------------


 

   
ESC-LA CASA GRANDE, LLC, a
   
a Delaware limited liability company
           
By:
Health Care Property Investors, Inc.,
     
a Maryland corporation,
     
its sole member
           
By:
/s/ Brian J. Maas
   
Brian J. Maas
   
Its:
Senior Vice President

 
[Signature Page Continues on Following Page]


--------------------------------------------------------------------------------




BUYER:
EMERITUS CORPORATION,
 
a Washington corporation
       
By:
/s/ Eric Mendelsohn
   
Eric Mendelsohn
   
Director of Real Estate and Legal Affairs

 

--------------------------------------------------------------------------------



ACCEPTANCE BY TITLE COMPANY
 
Title Company hereby agrees to establish an Escrow and act as the “Escrow
Holder” in accordance with the provisions of the Agreement.  Title Company
further agrees to deliver immediately to Buyer and Seller fully executed copies
of the Agreement.  Title Company’s Escrow Number and Escrow Officer for the
transaction contemplated hereby, address for notices for this Escrow, Escrow
Account No. and wiring information is set forth below.
 
CHICAGO TITLE INSURANCE COMPANY




By:
/s/ Angie Koetters
       
Its:
Escrow Officer
 



Date:  June 14, 2007



 
Escrow No.:
 
D1 027047813
                     
Escrow Officer:
 
Angie Koetters    
       
Telephone No.:
 (312) 223-2718        
Fax No.:
(312) 223-5888                      
Address for Notices:
 
Chicago Title and Trust Company    
       
171 North Clark    
       
Chicago, IL  60601    
                     
Wiring Information:
                                 
Bank:
 
LaSalle National Bank    
       
135 S. LaSalle Street    
       
Chicago, IL  60603    
                     
ABA No.:
                             
Credit to:
 
Chicago Title and Trust Company, Loop    
                                                 
Account No.:
                              
Reference:
 
Escrow No. D1 027047813    
       
Escrow Officer:
Angie Koetters           Closing Division: D1        
Re:  HCP/Emeritus
         

 
 
 

--------------------------------------------------------------------------------